Exhibit 10.22.3

 

PURCHASE AND SALE AGREEMENT

 

BETWEEN

 

WESTFIELD AMERICA LIMITED PARTNERSHIP,

as Transferor

 

AND

 

CBL & ASSOCIATES LIMITED PARTNERSHIP,

as Transferee

 

 

 

 

22510983v9



 

Table of Contents

 

Page

 

ARTICLE I Purchase and Sale of Sale Interest

1

 

1.1 Conveyance

1

 

1.2 Purchase Price.

1

 

1.3 Closing Costs

3

ARTICLE II Investigation of the Property and Title

4

 

2.1 Inspection of Property; Indemnity

4

 

2.2 Title and Survey.

4

 

2.3 Status of Title

6

ARTICLE III Transferee’s Acknowledgement

6

ARTICLE IV Transferor’s Representation & Warranties

8

 

4.1 Authority; Ownership of Sale Interest.

8

 

4.2 No Conflicts

9

 

4.3 Consents; Binding Obligations

9

 

4.4 No Bankruptcy

9

 

4.5 Tenant Leases, Contracts, Permitted Exceptions and Permits.

10

 

4.6 No Actions/Compliance With Laws

11

 

4.7 Hazardous Materials and Repairs

11

 

4.8 Taxes and Special Assessments.

11

 

4.9 Non-Foreign Status

13

 

4.10 Not a Prohibited Person

13

 

4.11 Union Contracts; Employees

13

 

4.12 Single-Purpose

13

 

4.13 ERISA

14

 

4.14 Financial Statements

14

 

4.15 No Other Assets

14

 

4.16 Gift Certificates; Merchants Associations

14

 

4.17 Existing Mortgage Loan

14

 

4.18 REAs

14

 

4.19 Insurance Certificates

15

ARTICLE V Transferee’s Representations and Warranties

16

 

5.1 Authority.

16

 

5.2 No Conflicts

16

 

5.3 Consents; Binding Obligations

17

 

5.4 No Bankruptcy

17

 

5.5 No Legal Proceedings

17

 

5.6 Not a Prohibited Person

17

 

5.7 ERISA

17

 

 

i

22510983v9



 

Table of Contents

(continued)

Page

 

ARTICLE VI Additional Undertakings

18

 

6.1 Covenants

18

 

6.2 Actions by Property Owner

21

 

6.3 Termination of Contracts

22

 

6.4 Casualty Damage/Condemnation

22

 

6.5 Risk of Loss

23

 

6.6 Estoppel Certificates

23

 

6.7 Employees.

24

 

6.8 Existing Mortgage Loan; Lender Consent.

26

 

6.9 Removal of Westfield Signs

29

 

6.10 Continuation of Gift Certificate Programs

29

 

6.11 West County Residential Option

29

ARTICLE VII Transferee’s Obligation to Close

29

 

7.1 Transferee’s Conditions.

29

 

7.2 Failure of Conditions

31

ARTICLE VIII Transferor’s Obligation to Close

31

 

8.1 Transferor’s Conditions

31

 

8.2 Failure of Conditions

32

ARTICLE IX Closing

32

 

9.1 Time of Closing

32

 

9.2 Deliveries at Closing by Transferor

32

 

9.3 Deliveries at Closing by Transferee

34

 

9.4 Deliveries Outside of Escrow

35

 

9.5 Actions by Escrow Agent

36

ARTICLE X Prorations and Closing Expenses

37

 

10.1 Closing Adjustments

37

 

10.2 Closing Costs

43

 

10.3 Settlement Sheet

43

 

10.4 Post-Closing Cooperation

43

 

10.5 SEC Reporting Requirements

44

ARTICLE XI Remedies

44

 

11.1 Breach by Transferor

44

 

11.2 Breach by Transferee

45

ARTICLE XII Escrow

46

 

12.1 Escrow.

46

 

 

ii

22510983v9



 

Table of Contents

(continued)

Page

 

ARTICLE XIII Miscellaneous

47

 

13.1 Brokers

47

 

13.2 Expenses

48

 

13.3 Further Assurances

48

 

13.4 Survival of Representations and Warranties

48

 

13.5 Partial Invalidity

48

 

13.6 Time of Essence

48

 

13.7 Construction of Agreement

48

 

13.8 Amendments/Waiver

49

 

13.9 Entire Agreement

49

 

13.10 Counterparts; Facsimile

49

 

13.11 Dates

49

 

13.12 Governing Law/Jurisdiction

49

 

13.13 Notices

50

 

13.14 Headings/Use of Terms/Exhibits

51

 

13.15 Assignment

51

 

13.16 Attorneys’ Fees

52

 

13.17 Indemnification.

52

 

13.18 Limitation on Liability

52

 

13.19 Confidentiality

53

 

13.20 Transferor’s Like-Kind Exchange.

53

 

 

iii

22510983v9



 

Table of Contents

(continued)

Page

 



 

iv

22510983v9



PURCHASE AND SALE AGREEMENT

THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is made as of August 9,
2007, by and among WESTFIELD AMERICA LIMITED PARTNERSHIP, a Delaware limited
partnership (“Transferor”), and CBL & ASSOCIATES LIMITED PARTNERSHIP, a Delaware
limited partnership (“Transferee”). All capitalized terms used but not otherwise
defined herein shall have the respective meanings set forth herein or in
Schedule 1 attached hereto.

RECITALS

WHEREAS, Transferor owns, and immediately prior to Closing will own, directly or
indirectly, 100% of the limited liability company interests (the “Sale
Interest”) in Chesterfield Mall LLC, a Delaware limited liability company
(“Property Owner”).

WHEREAS, Property Owner is disregarded as an entity separate from Transferor for
tax purposes.

WHEREAS, Property Owner owns fee title to the shopping center located at
Chesterfield, Missouri, commonly known as “Westfield Chesterfield Mall”
(including the Land described in Exhibit G attached hereto and all Improvements
located thereon, the “Property”).

WHEREAS, Transferor desires to sell, or to cause to be sold, to Transferee, and
Transferee desires to purchase, the Sale Interest (the “Conveyance”), upon and
subject to the terms and conditions set forth in this Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, it is agreed as follows:

ARTICLE I

Purchase and Sale of Sale Interest

1.1 Conveyance. For the consideration hereinafter set forth, but subject to the
terms, provisions, covenants and conditions contained herein, Transferor hereby
agrees to sell, or cause to be sold, and Transferee hereby agrees to purchase,
the Sale Interest.

 

 

1.2

Purchase Price.

(a)             The purchase price for the Sale Interest shall be $301,789,733,
less the outstanding principal balance of the Existing Mortgage Loan as of the
Closing Date, and subject to the adjustments as set forth in Sections 1.2(b) and
(c) and Section 10.1 (such reduced and adjusted amount being hereinafter
referred to as the “Purchase Price”).

 

22510983v9



 

(b)

The Purchase Price shall be increased by an amount equal to:

[97% of (New Income – Lost Rent)]

0.06

; provided, however, that if the above-described amount is equal to less than
zero, the Purchase Price shall not be adjusted pursuant to this Section 1.2(b).
The adjustments made to the Purchase Price pursuant to this Section 1.2(b) shall
be deemed final and not subject to further adjustments if no such adjustments
have been requested in good faith within one year after the Closing Date. All
post-Closing adjustments to the Purchase Price pursuant to this Section 1.2(b)
shall be subject to Sections 10.1(h) and (m). For purposes of this Section
1.2(b), the following definitions shall apply:

(i)              “Early Terminated Tenant Lease” shall mean each Tenant Lease
which expires or terminates after April 24, 2007 and prior to the Closing Date.

(ii)             “Lost Rent” means the aggregate annualized reduction in income
which is expected to occur from the Early Terminated Tenant Leases, calculated
based on the annualized amount of minimum rent payable under each Early
Terminated Tenant Lease during the last full calendar month period immediately
prior to the expiration or termination thereof.

(iii)            “New Income” means the aggregate annualized increase in income
which is expected to occur from the New Tenant Leases, calculated based on the
annualized amount of minimum rent payable under each New Tenant Lease for the
first full calendar month after the rent commencement date thereunder.

(iv)            “New Tenant Lease” means each new Tenant Lease entered into by
Property Owner after April 24, 2007 and prior to the Closing Date in accordance
with Section 6.1(c) or otherwise with the approval of Transferee; provided, that
the Tenant thereunder is scheduled to open for business on or prior to December
31, 2007 (except as may otherwise be agreed to by Transferee); provided,
further, that, with respect to each New Tenant Lease:

(1)             Transferee shall receive a credit for (A) all unpaid,
non-disbursed Tenant incentives, allowances or inducements (including work to be
performed by or at Property Owner’s expense pursuant to the terms of such New
Tenant Lease) for the initial term of such Tenant Lease, and (B) all third party
brokerage and leasing agreements for which fees or commissions are or will be
payable relating to such New Tenant Lease, in each case, as and to the extent
set forth in Section 10.1(k); and

(2)             without duplication of any credits received under clause (1),
Transferee shall receive a credit for the value of any rent

 

2

 

22510983v9



concessions, abatements, free rent amounts, rent “holidays”, or other “lost”
rent between the Closing Date and the scheduled (as of the Closing Date) rent
commencement date under such New Tenant Lease; provided, that there shall be a
post-closing adjustment based on the actual rent commencement date under such
New Tenant Lease.

(c)             Deposit. Within 2 Business Days after the full execution and
delivery of this Agreement by Transferor and Transferee, Transferee shall
deliver to Escrow Agent the amount of Three Million Seven Hundred Fifty Thousand
and No/100 Dollars ($3,750,000.00) (which sum, together with any and all
interest and dividends earned thereon, shall hereinafter be referred to as the
“Deposit”). Transferee may, at its election, deliver all or any portion of the
Deposit in the form of either (i) cash (by Federal funds wire transfer to a U.S.
bank account specified by Escrow Agent), or (ii) an unconditional and
irrevocable letter of credit, that is payable to Transferor (x) at sight in the
State of New York or (y) upon presentation via facsimile followed by overnight
courier delivery of the original, and expires no earlier than the 60th day after
the last possible date for Closing under Section 9.1, and is issued from Regions
Bank or another creditworthy bank or financial institution reasonably acceptable
to Transferor. Transferor hereby approves the form of letter of credit attached
hereto as Exhibit F. Escrow Agent shall hold the Deposit (including any proceeds
from draws under any letter of credit) pursuant to the provisions of Article
XII. If the Conveyance is not consummated for any reason (other than a
termination of this Agreement in accordance with its terms arising out of a
default by Transferee or CBL OP of any provision hereof, the CBL Contribution
Agreement or any other agreement between or among Transferor, Transferee and CBL
OP or their respective affiliates), then the Deposit shall be returned to
Transferee. Notwithstanding anything to the contrary contained herein, at
Closing, (i) any Deposit delivered in the form of cash shall be paid to
Transferor, and Transferee shall receive a credit to the Purchase Price in an
amount equal to such cash Deposit, and (ii) any Deposit delivered in the form of
a letter of credit shall be returned to Transferee upon the payment in full of
the Purchase Price by Transferee to Transferor. The parties hereto shall
promptly take any action required to cause the Deposit to be delivered to any
party entitled thereto pursuant to the terms of this Agreement.

(d)             Balance of Purchase Price. At Closing, Transferee shall pay the
Purchase Price, less any Deposit delivered in the form of cash, to Transferor in
accordance with Sections 9.3 and 9.5.

1.3 Closing Costs. At Closing, (i) Transferee shall cause Transferee’s Closing
Costs to be paid in full by delivering the amount thereof to Escrow Agent (by
Federal funds wire transfer), (ii) Transferor shall cause Transferor’s Closing
Costs to be paid in full by delivering the amount thereof (but only to the
extent that such amount is in excess of the Purchase Price) to Escrow Agent (by
Federal funds wire transfer), and (iii) Transferee and Transferor shall cause
Escrow Agent to deliver all such amounts directly to the Persons to whom such
amounts are owed (all as described in Section 10.2).

 

3

 

22510983v9



ARTICLE II

Investigation of the Property and Title

2.1 Inspection of Property; Indemnity. Until Closing or earlier termination of
this Agreement, Transferee shall continue to have the rights set forth in that
certain Access Agreement, dated as of May 10, 2007, by and between Transferor,
on behalf of itself and its subsidiaries and affiliates, as owner, and
Transferee, as inspector (as the same may be amended, supplemented or otherwise
modified, the “Access Agreement”), as amended by this Agreement. Without
limiting the provisions of the Access Agreement, Transferee shall, jointly and
severally, indemnify, hold harmless and defend Transferor and each Transferor
Related Party from and against any mechanics’ or materialmen’s lien or claim
therefor, any claim, cause of action, lawsuit, damage, liability, loss, cost,
expense or any other Losses (including, without limitation, attorneys’ fees) due
to injury to persons or damage to property arising out of any entry by
Transferee or Transferee’s engineers, architects and other employees,
representatives, contractors, subcontractors and agents, or out of any
inspections, tests or surveys conducted by or on behalf of Transferee in
connection with the transactions contemplated herein, in each case, except to
the extent caused by the gross negligence or willful misconduct of Transferor or
such Transferor Related Party.

 

 

2.2

Title and Survey.

(a)             Schedule 2.2(a) attached hereto is a schedule of the Liens,
defects and other exceptions to title to which the Property will be subject at
Closing when Transferee shall acquire the Sale Interest and accept indirect
possession of the Property (such exceptions, together with (a) Liens for Taxes
that are not yet due and payable, (b) rights of Tenants, as tenants only, under
Tenant Leases, (c) any Liens arising out of any act of Transferee, and (d) any
other matters that are approved or deemed approved by Transferee hereunder being
collectively, the “Permitted Exceptions”).

(b)             Notwithstanding anything to the contrary contained herein, on or
before the tenth (10th) day after the Effective Date, Transferee shall have the
right to object to any matter shown on the Title Commitment or the Survey
heretofore delivered to Transferee, but only with respect to any matter reported
or shown thereon which has or could have a Material Adverse Title Effect (as
hereinafter defined) (such objections, “Transferee’s Objections”).
Notwithstanding anything herein to the contrary contained herein, from and after
the Effective Date until Closing, Transferee shall have until the tenth (10th)
day after Transferee’s receipt, after the Effective Date, of any update to the
Survey or the Title Commitment (and legible copies of all documents referenced
in any such update) to notify Transferor in writing of any objection (also,
“Transferee’s Objections”) which Transferee may have to any matter disclosed,
reported or shown thereon and not disclosed, reported or shown on the Title
Commitment or the Survey previously delivered to Transferee as to which
Transferee has already responded or failed to timely respond pursuant to the
preceding sentence, but only if such matter or thing has or could have a
Material Adverse Title Effect. The term “Material Adverse Title Effect” means
any matter that has a material adverse effect on the use, value or operation of
the Property that

 

4

 

22510983v9



breaches a law or that breaches a contract, but only if such breach would have a
material adverse effect on the use, value or operation of the Property. The
preceding three (3) sentences do not apply to Liens, as to which the express
provisions of this Agreement as to Liens shall apply. Transferor will and (prior
to Closing) will cause the Property Owner to cooperate reasonably and in good
faith with Transferee in Transferee’s attempts to obtain customary and
reasonable title insurance with respect to Permitted Exceptions (e.g., the
omission of recorded memoranda of lease for leases that have expired or been
terminated). As a condition to Closing, Transferor shall remove or discharge
from title to the Property (i) any Liens which secure an obligation to pay sums
of money borrowed by Transferor, Property Owner or any affiliate thereof (other
than the Existing Mortgage Loan) or which are set forth on Schedule 2.2(b)
attached hereto and any other matters set forth on Schedule 2.2(b) attached
hereto as Transferor’s obligation to remove or discharge, (ii) any exceptions
and matters objected to by Transferee which were created or caused by
Transferor, Property Owner or any affiliate thereof between the Effective Date
and the Closing Date, and (iii) any other exceptions and matters timely objected
to by Transferee in Transferee’s Objections that may be discharged by the
payment of an ascertainable amount of money (the exceptions and matters
described in clauses (i), (ii) and (iii), other than mechanic’s lien or
materialman’s lien arising from work performed by or on behalf of a Tenant
(other than by Property Owner as the landlord of such Tenant, or Property
Owner’s contractors), collectively, the “Curable Title Objections”); provided,
however, that Transferor shall have no obligation to spend more than One Million
and No/100 Dollars ($1,000,000.00) in the aggregate in connection with the
curing and/or insuring over of the Curable Title Objections described in clause
(iii), and Transferor shall have no obligation to remove any mechanic’s lien or
materialman’s lien arising from work performed by or on behalf of a Tenant
(other than by Property Owner as the landlord of such Tenant, or Property
Owner’s contractors). Alternatively, in lieu of removing or discharging any of
the Curable Title Objections from title to the Property (other than any
mechanic’s lien or materialman’s lien arising from work performed by Property
Owner or its contractors), Transferor may obtain for Transferee, title insurance
coverage reasonably acceptable to Transferee from the Title Company insuring
over any such exceptions or matters, and subject to the $1,000,000 limitation
described above and without limiting the provisions of Section 10.2(ii),
Transferor shall be responsible for the incremental costs and expenses charged
by the Title Company to insure over any such exceptions and matters (the
“Incremental Title Costs”). Without limiting the foregoing, Transferor and
Transferee hereby agree to cooperate to cause to be removed from title to the
Property, at Transferor’s expense, any mechanic’s lien or materialman’s lien
arising from work performed by Property Owner or its contractors which were of
record prior to the Closing Date and which remain uncured after the Closing
Date. The provisions of the immediately preceding sentence shall survive Closing

(c)             As a condition to Closing, Transferor shall, at Transferor’s
expense, remove or discharge from title to the Sale Interest any Liens which
were created or caused by Transferor, Property Owner or any affiliate thereof.

(d)             On or before the 10th day following Transferor’s receipt of
Transferee’s Objections (or by the Outside Closing Date, if earlier), Transferor
shall deliver

 

5

 

22510983v9



written notice to Transferee (“Transferor’s Response”) indicating whether
Transferor elects to remove or insure over those Transferee’s Objections that
Transferor is not obligated to remove or insure over in accordance with Section
2.2(b). If Transferor fails to deliver Transferor’s Response within the time
frame set forth above, it shall be deemed to be an election by Transferor to not
remove or insure over all of such Transferee’s Objections. If Transferor elects
not to (or is deemed to have elected not to) remove or insure over all of such
Transferee’s Objections, then Transferee must elect, by delivering written
notice of such election to Transferor on or before the earlier to occur of (i)
the 10th day following Transferee’s receipt of Transferor’s Response (or by the
Outside Closing Date, if earlier), or (ii) if no Transferor’s Response is
received by Transferee, the 10th day following the date on which Transferor
shall have been deemed to have responded, as provided above (or by the Outside
Closing Date, if earlier), to: (x) terminate this Agreement (in which case none
of the parties thereafter shall have any rights or obligations to the other
hereunder, other than pursuant to any provision hereof which expressly survives
the termination of this Agreement); or (y) proceed to a timely Closing whereupon
such objected to exceptions or matters shall be deemed to be approved by
Transferee and constitute Permitted Exceptions. If Transferee fails to deliver a
response within such 10 day period (or by the Outside Date, if earlier), then
Transferee shall be deemed to have elected to proceed to Closing pursuant to
clause (y) above.

2.3 Status of Title. At Closing, Transferor shall convey, or cause to be
conveyed, to Transferee all of Transferor’s and/or its affiliates’ rights,
titles and interests in and to the Sale Interest, and Transferee shall acquire
(a) the Sale Interest, and (b) indirect ownership and possession of the
Property, subject only to the Permitted Exceptions.

ARTICLE III

Transferee’s Acknowledgement

THE PARTIES HEREBY ACKNOWLEDGE AND AGREE THAT: (A) TRANSFEREE IS A SOPHISTICATED
INVESTOR IN REAL PROPERTY WHO IS FAMILIAR WITH INVESTMENTS SIMILAR TO THE
PROPERTY AND THE SALE INTEREST; (B) EXCEPT AS MAY BE SPECIFICALLY SET FORTH IN
THIS AGREEMENT OR THE CLOSING DOCUMENTS, NEITHER TRANSFEROR NOR ANY TRANSFEROR
RELATED PARTY HAS MADE OR WILL MAKE ANY REPRESENTATION OR WARRANTY OF ANY KIND
WHATSOEVER, WHETHER ORAL OR WRITTEN, EXPRESS OR IMPLIED, WITH RESPECT TO
PROPERTY OWNER, THE SALE INTEREST, THE PROPERTY, THE PERMITTED USE THEREOF, OR
THE ZONING AND OTHER LAWS, REGULATIONS AND RULES APPLICABLE THERETO, OR THE
COMPLIANCE BY THE PROPERTY THEREWITH, THE REVENUES AND EXPENSES GENERATED BY OR
ASSOCIATED WITH THE PROPERTY OR THE SALE INTEREST, OR OTHERWISE RELATING TO
PROPERTY OWNER, THE PROPERTY, THE SALE INTEREST, OR THE TRANSACTIONS
CONTEMPLATED HEREIN; AND (C) EXCEPT AS MAY BE SPECIFICALLY SET FORTH IN THIS
AGREEMENT OR THE CLOSING DOCUMENTS, THE SALE INTEREST IS BEING TRANSFERRED TO
TRANSFEREE AND

 

6

 

22510983v9



TRANSFEREE IS ACCEPTING THE SALE INTEREST AND INDIRECT POSSESSION OF THE
PROPERTY, IN EACH CASE, IN THEIR PRESENT “AS IS, WHERE IS” CONDITION “WITH ALL
FAULTS”, WITH NO RIGHT OF SETOFF OR DEDUCTION IN THE PURCHASE PRICE. IN
ADDITION, TRANSFEREE EXPRESSLY UNDERSTANDS, ACKNOWLEDGES AND AGREES THAT UNKNOWN
CONDITIONS MAY EXIST WITH RESPECT TO THE PROPERTY, PROPERTY OWNER, AND/OR THE
SALE INTEREST AND THAT TRANSFEREE EXPLICITLY TOOK THE POSSIBILITY OF SUCH
UNKNOWN CONDITIONS INTO ACCOUNT, TOGETHER WITH THE EXPRESS REPRESENTATIONS AND
WARRANTIES CONTAINED HEREIN, IN DETERMINING AND AGREEING TO THE PURCHASE PRICE.
SUBJECT TO THE TERMS HEREOF, TRANSFEREE HAS BEEN AFFORDED THE OPPORTUNITY TO
MAKE ANY AND ALL INSPECTIONS AND DUE DILIGENCE OF THE PROPERTY, PROPERTY OWNER,
AND ANY OTHER MATTERS RELATED TO THE SALE INTEREST AND THE CONVEYANCE AS
TRANSFEREE REASONABLY DESIRED AND, ACCORDINGLY, EXCEPT AS MAY BE SPECIFICALLY
SET FORTH IN THIS AGREEMENT OR THE CLOSING DOCUMENTS, TRANSFEREE WILL RELY
SOLELY ON ITS OWN DUE DILIGENCE AND INVESTIGATIONS IN ACQUIRING THE SALE
INTEREST. TRANSFEREE HEREBY ACKNOWLEDGES AND AGREES THAT, EXCEPT AS EXPRESSLY
SET FORTH IN THIS AGREEMENT OR THE CLOSING DOCUMENTS, NONE OF TRANSFEROR, ANY
TRANSFEROR RELATED PARTY OR ANY PERSON ACTING ON BEHALF OF ANY OF THEM, NOR ANY
PERSON WHICH PREPARED OR PROVIDED ANY OF THE MATERIALS REVIEWED BY TRANSFEREE IN
CONDUCTING ITS DUE DILIGENCE, NOR ANY REPRESENTATIVE, BROKER, ACCOUNTANT,
ADVISOR, ATTORNEY, CONSULTANT, SUCCESSOR OR ASSIGN OF ANY OF THE FOREGOING
PARTIES, HAS MADE OR SHALL BE DEEMED TO HAVE MADE ANY ORAL OR WRITTEN
REPRESENTATIONS OR WARRANTIES, WHETHER EXPRESSED OR IMPLIED, BY OPERATION OF LAW
OR OTHERWISE (INCLUDING, WITHOUT LIMITATION, WARRANTIES OF HABITABILITY,
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE), WITH RESPECT TO THE
PROPERTY, PROPERTY OWNER, OR THE SALE INTEREST, OTHER THAN THOSE EXPRESSLY
CONTAINED HEREIN. TRANSFEREE FURTHER ACKNOWLEDGES AND AGREES THAT, EXCEPT AS MAY
BE SPECIFICALLY SET FORTH IN THIS AGREEMENT AND THE CLOSING DOCUMENTS, ALL
MATERIALS WHICH HAVE BEEN PROVIDED BY TRANSFEROR OR ANY TRANSFEROR RELATED PARTY
OR ANY REPRESENTATIVE, BROKER, ACCOUNTANT, ADVISOR, ATTORNEY, CONSULTANT,
SUCCESSOR OR ASSIGN OF ANY OF THE FOREGOING PARTIES, HAVE BEEN PROVIDED WITHOUT
ANY WARRANTY OR REPRESENTATION, EXPRESSED OR IMPLIED, AS TO THEIR CONTENT,
SUITABILITY FOR ANY PURPOSE, ACCURACY, TRUTHFULNESS OR COMPLETENESS AND
TRANSFEREE SHALL NOT HAVE ANY RECOURSE AGAINST TRANSFEROR, ANY TRANSFEROR
RELATED PARTY OR ANY REPRESENTATIVE, BROKER, ACCOUNTANT, ADVISOR, ATTORNEY,
CONSULTANT, SUCCESSOR OR ASSIGN OF ANY OF THE FOREGOING PARTIES IN THE EVENT OF
ANY ERRORS

 

7

 

22510983v9



THEREIN OR OMISSIONS THEREFROM. THE PROVISIONS OF THIS ARTICLE III SHALL SURVIVE
CLOSING.

ARTICLE IV

Transferor’s Representation & Warranties

Transferor represents and warrants to Transferee as follows as of the Effective
Date and (except with respect to any representation or warranty set forth in the
Bringdown Certificate which is updated as of the Closing Date in accordance with
the terms of Section 6.1(c)) as of the Closing Date:

 

 

4.1

Authority; Ownership of Sale Interest.

(a)             (i) Each of Transferor and Property Owner is duly formed or
organized, validly existing and in good standing under the laws of the State of
Delaware, (ii) Property Owner is qualified to do business in the State of
Missouri, and (iii) except as otherwise disclosed in Schedule 4.1(a) attached
hereto, Property Owner has not existed or operated under any other name, and
Transferor has not existed under any other name since July 1, 2002. Property
Owner has made all filings necessary in the State of Missouri to own and operate
the Property, except to the extent such failure would not have a material
adverse effect on the business operations, financial condition or results of
operations of the Property.

(b)             Other than as may be limited by the Existing Mortgage Loan,
Transferor has the full right, power and authority to enter into this Agreement,
the Closing Documents and all other documents contemplated hereby, and to
consummate the transactions contemplated by this Agreement, the Closing
Documents and such other documents. All requisite partnership, limited liability
company and corporate, as applicable, action have been taken by Transferor to
authorize the execution and delivery of this Agreement, and will be taken by
Transferor prior to Closing to authorize the execution and delivery of the
instruments referenced herein and the consummation of the transactions
contemplated hereby. Each of the Persons signing this Agreement, the Closing
Documents, and the other documents contemplated by this Agreement on behalf of
Transferor has the legal right, power and authority to bind Transferor.

(c)             Transferor owns, and will own immediately prior to Closing,
directly or indirectly, beneficially and, to the extent applicable, of record,
the Sale Interest free and clear of any Lien of any nature whatsoever (subject
to the rights of Transferee pursuant to this Agreement and the covenants,
conditions and restrictions set forth in the Existing Loan Documents). The Sale
Interest is the only authorized, issued and outstanding direct equity interests
in Property Owner. Except for this Agreement, the Existing Loan Documents and
any agreements entered into by Transferee, the Sale Interest is not subject to
any written agreements or understandings among Persons with respect to the
voting or transfer thereof to which Transferee or Property Owner would be
subject on or after the Closing Date. Except for any agreements entered into by
Transferee, there are no subscriptions, options, warrants, calls, rights,

 

8

 

22510983v9



convertible securities or other agreements or commitments of any character
obligating Transferor, Property Owner or any of their respective affiliates to
issue, transfer or sell, or cause the issuance, transfer or sale of, any direct
equity interests or other securities (whether or not such securities have voting
rights) of Property Owner to which Transferee or Property Owner would be subject
on or after the Closing Date.

4.2 No Conflicts. The execution, delivery and performance by Transferor of this
Agreement and the instruments referenced herein and the transaction contemplated
hereby will not conflict with, or with or without notice or the passage of time
or both, (i) result in a breach of, violation of, or constitute a default under
any material term or provision of any articles of formation, certificate of
incorporation, bylaws, certificate of limited partnership, certificate of
limited liability company, partnership agreement (oral or written) (including
any designation supplemental thereto), limited liability company agreement (oral
or written) (including any designation supplemental thereto) or other operating
agreement (oral or written) (including any designation supplemental thereto), as
applicable, of Transferor or Property Owner, (ii) result in a breach of,
violation of, or constitute a default under (subject to obtaining any consents
required under the Existing Mortgage Loan) any material term or provision of,
any indenture, deed of trust, mortgage, judicial or administrative order or Law,
applicable to Transferor or Property Owner or by which Transferor, Property
Owner, the Sale Interest, the Property (or any portion thereof), or any other
asset of Property Owner is bound, or (iii) result in a breach of, violation of,
or constitute a default under, any material term or provision of any Continuing
Contract which breaches, violations and defaults would, individually or in the
aggregate, have a material adverse effect on the business operations, financial
condition or results of operations of the Property or Property Owner.

4.3 Consents; Binding Obligations. Other than with respect to any approval
required under the Existing Loan Documents, no approval or consent (other than
those which have already been obtained and have not been revoked) is required
from any Person for Transferor to execute, deliver or perform this Agreement,
the Closing Documents or the other instruments contemplated hereby, or for
Transferor to consummate the transaction contemplated hereby, and (b) this
Agreement, the Closing Documents and all other documents required hereby to be
executed by Transferor are and shall be valid, legally binding obligations of
Transferor, enforceable against Transferor in accordance with their respective
terms. Transferor has delivered to Transferee copies of the Property Owner
Organizational Documents, including all amendments thereto, which are true and
complete in all material respects.

4.4 No Bankruptcy. No petition in bankruptcy (voluntary or otherwise),
attachment, execution proceeding, assignment for the benefit of creditors, or
petition seeking reorganization or insolvency, arrangement or other action or
proceeding under Federal or state bankruptcy law is pending against or
contemplated (or, to Transferor’s Actual Knowledge, threatened) by or against
Transferor, any general partner of Transferor or Property Owner.

 

9

 

22510983v9



 

4.5

Tenant Leases, Contracts, Permitted Exceptions and Permits.

(a)             Transferor has delivered to Transferee copies of the Tenant
Leases, including all amendments, modifications and guaranties relating thereto
which are true and complete in all material respects. Transferor has also made
available to Transferee other material documents and notices relating to the
Tenant Leases. Property Owner is the lessor under the Tenant Leases, and
Property Owner has not, directly or indirectly, voluntarily or involuntarily, by
operation of law or otherwise, assigned, transferred, encumbered, hypothecated,
pledged or granted a security interest in any of the Tenant Leases or its
interest therein (other than in connection with the Existing Mortgage Loan).

(b)             To Transferor’s Actual Knowledge, except as otherwise disclosed
in Schedule 4.5(b) attached hereto, each of the Tenant Leases is in full force
and effect. To Transferor’s Actual Knowledge, except as otherwise disclosed in
Schedule 4.5(b) attached hereto, Property Owner has not sent or received any
written notice of default under any of the material Tenant Leases. Transferor is
not an affiliate of any Tenant under a Tenant Lease which will survive Closing,
and Transferor does not have any direct or indirect ownership interest in any
Tenant under a Tenant Lease which will survive Closing. For purposes of this
Section 4.5(b) and Section 6.1(i), the term “material Tenant Lease” shall mean a
Tenant Lease demising more than 10,000 square feet of space.

(c)             Attached hereto as Schedule 4.5(c) is a true and correct copy of
the rent roll for the Property (each, a “Rent Roll”) based upon which Property
Owner operates the Property as of the date indicated therein, together with a
schedule, to Transferor’s Actual Knowledge, of the amount of (i) all Tenant
Deposits and pre-paid rent of more than one month in advance paid by each Tenant
under each Tenant Lease, less amounts previously applied or returned to such
Tenant, and (ii) any and all unpaid incentives, concessions, abatements, free
rent amounts, allowances or inducements granted to each Tenant (other than those
expressly set forth in the Tenant Leases).

(d)             Attached hereto as Schedule 4.5(d) is a list (the “Contract
List”) that is true and complete in all material respects of all management,
service, supply, repair and maintenance agreements, equipment leases, leasing
and/or brokerage agreements and all other contracts and agreements (including
the Contracts, but excluding the Tenant Leases) with respect to or affecting the
Property, or by which Property Owner is bound, or under which Property Owner is
liable, in each case, as of the Effective Date. Transferor has delivered to
Transferee copies of all written material Continuing Contracts, which are true
and complete in all material respects. The Contracts which are national
contracts are identified on Schedule 4.5(d) attached hereto. Transferor has no
direct or indirect ownership interest in any service provider under any
Continuing Contract.

(e)             Except as otherwise disclosed in Schedule 4.5(e) attached
hereto, neither Property Owner nor any other party thereto is in default under
(i) any of the material Continuing Contracts or Permits beyond the expiration of
any applicable grace or cure period,

 

10

 

22510983v9



except to the extent such default would not have, individually or in the
aggregate, a material adverse effect on the business operations, financial
condition or results of operations of the Property or Property Owner, or (ii)
any of the Permitted Exceptions beyond the expiration of any applicable grace or
cure period, except to the extent such default would not have, individually or
in the aggregate, a material adverse effect on the business operations,
financial condition or results of operations of the Property or Property Owner.

(f)              Except as otherwise disclosed in Schedule 4.5(f) attached
hereto, there are no third party brokerage and leasing agreements for which fees
or commissions are or will be payable relating to the Tenant Leases which would
be payable by Transferee or Property Owner after Closing.

4.6 No Actions/Compliance With Laws. Except as otherwise disclosed in
Schedule 4.6 attached hereto, there are no actions, suits, proceedings, claims
or investigations before any court or governmental authority pending, or to
Transferor’s Actual Knowledge, threatened, against Transferor or Property Owner
with respect to or affecting all of any portion of the Property (other than
actions, suits, proceedings or claims fully covered (other than any applicable
deductible) by insurance) which, if determined adversely to Transferor or
Property Owner, could reasonably be expected to have a material adverse effect
on the business operations, financial condition or results of operations of the
Property or Property Owner, or on Transferor’s ability to consummate the
transactions contemplated by this Agreement. None of Transferor, Property Owner
or any affiliate thereof is a party to or otherwise bound by any consent decree,
judgment, other decree or order, or settlement agreement which could reasonably
be expected to have (i) an adverse effect on Transferor’s ability to perform its
obligations hereunder, or (ii) a material adverse effect on the business
operations, financial conditions or results of operations of the Property or
Property Owner. To Transferor’s Actual Knowledge, except as otherwise disclosed
in Schedule 4.6 attached hereto, neither Transferor nor Property Owner has
received any written notice that the Property is in material violation of any
Laws or requirements of any governmental authority, agency or officer having
jurisdiction against or affecting the Property (a “Violation”), which have not
previously been complied with in all material respects. Except as otherwise
disclosed in Schedule 4.6 attached hereto, there are no proceedings pending nor,
to Transferor’s Actual Knowledge, threatened, to alter or restrict the zoning or
other use restrictions applicable to the Property, or to condemn all or any
portion of the Property by eminent domain proceedings or otherwise (including a
study or plan for road widening, realignment or relocation).

4.7 Hazardous Materials and Repairs. Schedule 4.7 attached hereto describes the
most recent environmental report for the Property in Transferor’s Possession or
Reasonable Control. Transferor has delivered to Transferee copies of all such
environmental reports, which are true and complete in all material respects.

 

 

4.8

Taxes and Special Assessments.

(a)             Transferor has delivered to Transferee copies of all ad valorem
and other property tax statements and assessments covering the Property for the
current plus 2

 

11

 

22510983v9



preceding years, together with a copy of any notice of increase in valuation
received by Transferor or Property Owner since the most recent of such tax
statements that were issued, which copies are true and complete in all material
respects. There are no special assessments or charges which have been levied
against the Property that are not reflected on the tax bills with respect to the
Property. Except as set forth on Schedule 4.8(a) attached hereto, to
Transferor’s Actual Knowledge, no application or proceeding is pending to seek a
reduction or increase in taxes or assessments for the Property.

(b)             Property Owner has never elected to be taxed other than as a
partnership or a disregarded entity for Federal, state or local income tax
purposes and Property Owner is currently classified for Federal, state or local
income tax purposes as an entity which is disregarded as an entity separate from
its owner. Property Owner has filed, or caused to be filed, all federal, state
and material local tax returns, informational filings and reports (collectively,
“Tax Returns”) that are required to be filed by them. All such returns, reports,
and filings are true and complete in all material respects. Property Owner has
paid, or caused to be paid, all Taxes shown to be due on such Tax Returns, and
have paid, or caused to paid, all other Taxes that are shown on such return.
Property Owner has no liability for Taxes (i) of another Person by reason of an
agreement, transferee liability, joint and several liability, or otherwise, or
(ii) of any predecessor. Property Owner does not own any direct or indirect
ownership interest in any Person which is liable for any Taxes, including
liability for Taxes (x) of another Person by reason of an agreement, transferee
liability, joint and several liability, or otherwise, or (y) of any predecessor.
Transferor has not received from any governmental authority any written notice
the subject of which remains uncured (1) of underpayment of any material Tax
which could become a Lien on the Property if not paid, (2) that any actions
relating to the Tax liability of, or relating to, the Property, and which could
become a Lien on the Property if not paid, are pending, and/or (3) that the
institution of any such action is contemplated by any governmental authority.
Property Owner has not waived any restrictions on the assessment or collection
of Taxes which, if unpaid, could become a Lien on the Property, or has consented
to the extension of any statute of limitations with respect to any such Tax that
has not since expired. As of the Effective Date, and except as set forth on
Schedule 4.8(b) attached hereto, neither Property Owner nor Transferor has
received any written notice (A) of an actual or threatened audit of any tax
return filed by or on behalf of Property Owner, or (B) that the applicable
governmental entity disputes any material position taken by Property Owner or
(if applicable to the transactions contemplated by this Agreement and the
Closing Documents) Transferor, in any tax return subject to such audit.

(c)             Property Owner does not hold any securities, directly or
indirectly, possessing more than 10% of the total voting power or total value of
the outstanding securities of any one issuer for purposes of Section
856(c)(4)(B) of the Code, and not more than 5% of the total value of the total
assets of Property Owner is represented by securities of any one issuer for
purposes of Section 856(c)(4)(B) of the Code. Property Owner does not own any
direct or indirect ownership interest in any Person which is classified as a
corporation for Federal, state, or local income tax purposes. Except for this
Agreement and the agreements listed on Schedule  

 

12

 

22510983v9



4.8(c) attached hereto, there are no Tax Matters Agreements to which Property
Owner or any subsidiary thereof is currently subject. For purposes of this
Section 4.8(c), “Tax Matters Agreement” shall mean any agreement pursuant to
which Property Owner or any subsidiary thereof may have any liability relating
to Taxes of another Person, whether or not as a result of the consummation of
the transactions contemplated by this Agreement.

(d)             The adjusted tax basis of the Property (including all of its
components) as set forth on Schedule 4.8(d) attached hereto is true and complete
in all material respects as of March 31, 2007.

(e)             Annual tax depreciation amounts for the 2007 tax year and
subsequent tax years for the Property (including all of its components), based
on assets in place as of March 31, 2007 as set forth on Schedule 4.8(e) attached
hereto is true and complete in all material respects as of March 31, 2007.

4.9 Non-Foreign Status. Neither Property Owner nor Transferor is a “foreign
person” within the meaning of Section 1445 of the Code.

4.10     Not a Prohibited Person. (a) Neither Transferor nor Property Owner is a
Prohibited Person; (b) to Transferor’s Actual Knowledge, none of its investors,
affiliates or brokers or other agents (if any), acting or benefiting in any
capacity in connection with this Agreement is a Prohibited Person; and (c) to
Transferor’s Actual Knowledge, the Sale Interest is not the property of, and are
not beneficially owned, directly or indirectly, by a Prohibited Person, nor are
any of such assets the proceeds of specified unlawful activity as defined by 18
U.S.C. §1956(c)(7).

4.11     Union Contracts; Employees. Property Owner is not a party to, and
neither Property Owner nor the Property is bound by, and Transferee shall have
no obligation to assume, any collective bargaining agreement, union contract,
retirement plan, benefit plan or other employment agreement with respect to the
Property, and neither Transferor nor Westfield, LLC is subject to any such
collective bargaining agreement, union contract, retirement plan, benefit plan
or other employment agreement that will be binding upon Property Owner or
Property Owner’s employees from and after Closing. Attached hereto as Schedule
4.11 is a list of all managers, leasing directors and other employees who are
located at or specifically assigned to the Property (collectively, the “Property
Employees”) as of the Effective Date, their base salaries, their hire dates and
a summary of their employment benefits, which list is true and complete in all
material respects. All of the Property Employees are employees of Westfield,
LLC, and Property Owner does not have any employees.

4.12     Single-Purpose. Property Owner (a) has been formed solely for the
purpose of acquiring, owning, operating, managing, leasing, financing and
disposing of the Property and transacting any lawful business that is incidental
to accomplish the foregoing, (b) has not engaged in any business that is
unrelated to the activities set forth in the preceding clause (a), (c) does not
have any assets or liabilities other than those related to the Property and that
are

 

13

 

22510983v9



reflected in Property Owner’s financial statements, and (d) has never had any
assets or liabilities other than those related to the Property.

4.13     ERISA. None of the assets of Transferor or Property Owner constitutes
assets of any “employee benefit plan” within the meaning of Section 3(3) of the
Employee Retirement Income Security Act of 1974, as amended, a “plan” within the
meaning of Section 4975 of the Code, or a Person deemed to hold “plan assets”
within the meaning of 29 C.F.R. 2510.3-101 of any such employee benefit plan or
plans.

4.14     Financial Statements. Transferor has delivered to Transferee copies of
financial statements for Property Owner, as of December 31, 2006. Such financial
statements have been prepared in accordance with United States generally
accepted accounting principles, consistently applied, without footnotes, and
present fairly in all material respects and in accordance with such principles,
the financial position and result of the operations of the applicable entity as
the date or period specified therein. Except as set forth in Schedule 4.14
attached hereto, Property Owner has not incurred any material liability other
than (i) liabilities reflected in Property Owner’s financial statements
described above, and (ii) liabilities incurred in the ordinary course of
business of owning or operating the Property.

4.15     No Other Assets. Transferor has no material assets related to the
ownership or operation of the Property other than Transferor’s interest in the
Sale Interest to be conveyed to Transferee upon Closing.

4.16     Gift Certificates; Merchants Associations. Property Owner does not
operate any gift certificate program other than the Westfield Gift Card Program
currently being run through American Express. There are no Merchants
Associations at the Property.

4.17     Existing Mortgage Loan. Attached hereto as Schedule 4.17, is a list of
all of the material loan documents related to the Existing Mortgage Loan,
including all amendments and modifications thereto (the “Existing Loan
Documents”). Transferor has delivered to Transferee copies of the Existing Loan
Documents which are true and complete in all material respects. To Transferor’s
Actual Knowledge, the outstanding principal balance of the Existing Mortgage
Loan as of June 30, 2007 is set forth on Schedule 4.17 attached hereto. Neither
Property Owner nor Transferor has received any written notice of default under
the Existing Mortgage Loan. The only guarantees or letters of credit
contemplated by the Existing Loan Documents that are currently applicable to the
Property and which will be binding on Transferee and/or CBL REIT after Closing
are the Assumed Guarantees. Property Owner is not currently required to make any
cash escrow deposits under the Existing Loan Documents.

4.18     REAs. Transferor has delivered to Transferee copies of the REAs, which
are true and complete in all material respects. To Transferor’s Actual
Knowledge, each of the REAs are in full force and effect. Neither Property Owner
nor Transferor has received or given any written notice of default under any of
the REAs.

 

14

 

22510983v9



4.19     Insurance Certificates. Transferor has delivered to Transferee copies
of the certificates of the casualty and commercial liability insurance policies
being maintained for the Property as of the Effective Date, which are true and
complete in all material respects. The parties hereto acknowledge and agree that
the insurance policies which will be maintained for the Property as of the
Closing Date may not be the same as the insurance policies which are currently
being maintained for the Property as of the Effective Date, but Transferor
represents that the insurance policies which will be maintained for the Property
through the Closing Date will afford substantially the same coverage as the
insurance policies then being maintained for other properties directly or
indirectly owned by Transferor which are similar to the Property.

Each of the representations and warranties contained in this Article IV (as the
same may be updated in the Bringdown Certificate delivered in accordance with
Section 6.1(c)) are acknowledged by Transferor to be material and to be relied
upon by Transferee in proceeding with this transaction, and (except for any
representation or warranty set forth in the Bringdown Certificate which is
updated as of the Closing Date in accordance with the terms of Section 6.1(c))
shall be deemed to have been remade by Transferor as of the Closing Date.
Transferor shall promptly notify Transferee, in writing, of any event or
condition known to Transferor which occurs prior to the Closing Date and which
causes a material adverse change in the facts relating to, or the truth of, any
of the above representations or warranties.

Transferor shall not be deemed to be in breach of the representations and
warranties contained in Sections 4.5 or 4.11, as the case may be, with respect
to any Contract(s) or employee matter(s), if Transferee does not assume
responsibility for such Contract(s) or such employee matter(s), respectively,
which violate(s) such representations and warranties, and none of Transferee,
Property Owner or the Property would otherwise be bound thereby or have any
liability with respect thereto on or after the Closing Date.

Except with respect to (i) any claims or actions arising out of any breach of
covenants, agreements, indemnities, representations or warranties expressly set
forth herein, (ii) any claims or actions for which Property Owner has liability
insurance coverage, in which case the release set forth herein shall not include
any amounts which are actually received from the applicable insurance company
for such claim or action or the right of Property Owner to seek reimbursement
under such policies, and (iii) any claims or actions for fraud on the part of
Transferor or Property Owner or any of their respective affiliates, Transferee,
for itself and its agents, affiliates, successors and assigns, hereby releases
and forever discharges Transferor and each Transferor Related Party and their
respective successors and assigns from any and all rights, claims and demands at
law or in equity, whether known or unknown at the time of this Agreement, which
Transferee has or may have in the future, arising out of the physical,
environmental, economic or legal condition of the Property, or any tax, legal,
economic or financial matters or condition relating to Property Owner or the
Sale Interest.

Notwithstanding anything to the contrary set forth in this Agreement,
(x) Transferee hereby expressly waives, relinquishes and releases any right or
remedy available to it at law, in equity or under this Agreement, in the event
Closing occurs, to make a claim against Transferor

 

15

 

22510983v9



for damages that Transferee may incur, or to rescind this Agreement and the
transactions contemplated hereby, as the result of any of Transferor’s
representations or warranties in this Article IV being untrue, inaccurate or
incorrect if, to Transferee’s Actual Knowledge and/or CBL OP’s Actual Knowledge,
such representation or warranty shall be untrue, inaccurate or incorrect at the
time of Closing and Transferee shall nevertheless proceed with Closing
hereunder, and (y) without limiting the provisions of Section 13.4, Transferor’s
liability for breach of any representations or warranties of Transferor
contained in this Article IV, any Closing Document, and/or in any other document
executed by Transferor pursuant to this Agreement, including any instruments
delivered at Closing, shall be deferred until such claims equal or exceed One
Hundred Twenty Five Thousand and No/100 Dollars ($125,000.00) in the aggregate
(to be valued and paid from the first dollar of loss in the event that such
aggregate amount is exceeded), and Transferor’s aggregate liability for all
claims arising out of any such covenants, representations and warranties shall
not exceed Two Million Five Hundred Thousand and No/100 Dollars ($2,500,000.00).

ARTICLE V

Transferee’s Representations and Warranties

Transferee represents and warrants to Transferor as follows as of the Effective
Date and (except with respect to any representation or warranty set forth in the
certificate delivered at Closing which is updated as of the Closing Date in
accordance with the terms of Section 8.1(a)) as of the Closing Date:

5.1 Authority. Transferee is a Delaware limited partnership duly formed or
organized, validly existing and in good standing under the laws of the state of
its organization and Transferee is qualified to do business in the states in
which it presently conducts its business. Transferee has not existed or operated
under any name other than CBL & Associates Limited Partnership. Transferee has
made all filings necessary in the states in which it presently conducts its
business to so conduct its business, except to the extent such failure would not
have a material adverse effect on the business operations, financial conditions
or results of operations of Transferee. Transferee has the full limited
partnership right, power and authority to enter into this Agreement, the Closing
Documents, and all other documents contemplated hereby, and to consummate the
transaction contemplated by this Agreement, the Closing Documents and such other
documents. All requisite partnership, limited liability company and corporate,
as applicable, action have been taken by Transferee to authorize the execution
and delivery of this Agreement, and will be taken by Transferee prior to the
Closing to authorize the execution and delivery of the instruments referenced
herein and the consummation of the transactions contemplated hereby. Each of the
Persons signing this Agreement, the Closing Documents and the other documents
contemplated by this Agreement on behalf of Transferee has the legal right,
power and authority to bind Transferee.

5.2 No Conflicts. The execution, delivery and performance by Transferee of this
Agreement and the instruments referenced herein and the transaction contemplated
hereby will not conflict with, or with or without notice or the passage of time
or both, (i) result in a breach

 

16

 

22510983v9



of, violation of, or constitute a default under any material term or provision
of any articles of formation, certificate of incorporation, bylaws, certificate
of limited partnership, certificate of limited liability company, partnership
agreement (oral or written) (including any designation supplemental thereto),
limited liability company agreement (oral or written) (including any designation
supplemental thereto) or other operating agreement (oral or written) (including
any designation supplemental thereto), as applicable, of Transferee, or (ii)
result in a breach of, violation of, or constitute a default under any material
term or provision of any indenture, deed of trust, mortgage, contract,
agreement, judicial or administrative order or Law applicable to Transferee, or
by which Transferee or its assets are bound.

5.3 Consents; Binding Obligations. No approval or consent (other than those
which have already been obtained and have not been revoked) from any Person is
required for Transferee to execute, deliver or perform this Agreement, the
Closing Documents or the other instruments contemplated hereby, or for
Transferee to consummate the transactions contemplated hereby. This Agreement,
the Closing Documents and all other documents required hereby to be executed by
Transferee are and shall be valid, legally binding obligations of, and
enforceable against, Transferee in accordance with their terms.

5.4 No Bankruptcy. No petition in bankruptcy (voluntary or otherwise),
attachment, execution proceeding, assignment for the benefit of creditors, or
petition seeking reorganization or insolvency, arrangement or other action or
proceeding under Federal or state bankruptcy law is pending against or
contemplated (or, to Transferee’s Actual Knowledge, threatened) by or against
Transferee or any general partner of Transferee.

5.5 No Legal Proceedings. There are no actions, suits, proceedings or
investigations before any court or governmental authority pending or, to
Transferee’s Actual Knowledge, threatened against Transferee which, if
determined adversely to Transferee, could reasonably be expected to have (a) an
adverse effect on Transferee’s ability to perform its obligations hereunder, or
(b) a material adverse effect on Transferee’s business operations, financial
condition or results of operations (a “Material Adverse Effect”). Transferee is
not a party to or otherwise bound by any consent decree, judgment, other decree
or order, or settlement agreement which could reasonably be expected to have (i)
an adverse effect on Transferee’s ability to perform its obligations hereunder,
or (ii) a Material Adverse Effect.

5.6 Not a Prohibited Person. (a) Transferee is not a Prohibited Person; (b) to
Transferee’s Actual Knowledge, none of its investors, affiliates or brokers or
other agents (if any), acting or benefiting in any capacity in connection with
this Agreement is a Prohibited Person; and (c) to Transferee’s Actual Knowledge,
the assets owned by Transferee are not the property of, and are not beneficially
owned, directly or indirectly, by a Prohibited Person, nor are any of such
assets the proceeds of specified unlawful activity as defined by 18
U.S.C. §1956(c)(7).

5.7 ERISA. None of the assets of Transferee constitutes assets of any “employee
benefit plan” within the meaning of Section 3(3) of the Employee Retirement
Income Security Act of 1974, as amended, a “plan” within the meaning of Section
4975 of the Code, or a Person deemed

 

17

 

22510983v9



to hold “plan assets” within the meaning of 29 C.F.R. 2510.3-101 of any such
employee benefit plan or plans.

Each of the representations and warranties contained in this Article V (as the
same may be updated in the certificate delivered in accordance with Section
8.1(a)) are acknowledged by Transferee to be material and to be relied upon by
Transferor in proceeding with this transaction, and (except for any
representation or warranty set forth in such certificate which is updated as of
the Closing Date in accordance with the terms of Section 8.1(a)) shall be deemed
to have been remade by Transferee as of the Closing Date. Transferee shall
promptly notify Transferor, in writing, of any event or condition known to
Transferee which occurs prior to the Closing Date and which causes a material
adverse change in the facts relating to, or the truth of, any of the above
representations or warranties.

ARTICLE VI

Additional Undertakings

6.1 Covenants. Until the earlier of Closing or the termination of this
Agreement, Transferor undertakes and agrees as follows:

(a)             Transferor shall cause the Property to be operated and
maintained, shall perform or cause to be performed all of its and Property
Owner’s obligations (including obligations under the Existing Loan Documents,
the Contracts, the REAs, and the Tenant Leases), and shall timely make or cause
to be made any required payments relating to the Property in a professional
manner, in each case, in accordance, in all material respects, with Transferor’s
and Property Owner’s past practice and all applicable Laws. Transferor shall
cause Property Owner to maintain in existence all material licenses, permits and
approvals, if any, in its name necessary to the continuing ownership, operation
and maintenance of the Property.

(b)             Subject to Section 6.1(c), without Transferee’s prior written
approval, which may be withheld in Transferee’s sole and absolute discretion,
neither Transferor nor Property Owner shall directly or indirectly (i) sell,
contribute or assign the Sale Interest or the Property or any part thereof, (ii)
cause any voluntary mortgage, deed of trust or Lien (other than the Permitted
Exceptions) to be placed of record against the Sale Interest or the Property or
any part thereof, (iii) subject to Section 2.2, take any action which would
modify the status of title to (or the legal description of) the Property as
shown on the Title Commitment, (iv) subject to Section 2.2, take any action
which would adversely affect Transferee’s ability to obtain the Title Policy in
accordance with Section 7.1(a), (v) enter into any agreement to do any of the
foregoing, or (vi) cause or permit Property Owner to do any of the foregoing.

(c)             Without Transferee’s prior written approval (not to be
unreasonably withheld, delayed or conditioned, except that Transferee may
withhold its consent in its sole discretion to any proposed Tenant Lease which
is not consistent with the Approved Transactions Guidelines), Transferor shall
not (i) enter into any new (or extend, renew or replace any existing) lease,
agreement, service contract, employment contract, permit or obligation affecting
the

 

18

 

22510983v9



Property which would be binding upon Transferee or Property Owner after the
Closing, or (ii) terminate any Tenant Lease or Continuing Contract, or otherwise
materially amend, supplement or modify any of the foregoing (provided, however,
that nothing in the foregoing clauses (i) or (ii) shall prohibit Transferor or
Property Owner from (A) entering into a Tenant Lease if such Tenant Lease is
with a reasonably creditworthy Tenant on terms substantially consistent with
those set forth on Schedule 6.1(c) attached hereto (the “Approved Transactions
Guidelines”) (i.e., within 10% of the applicable base rent set forth in the
Approved Transactions Guidelines), or (B) extending or renewing the term of any
Tenant Lease, or expanding the space demised by any Tenant Lease, or otherwise
amending any Tenant Lease, if such extension, renewal, expansion or amendment is
(I) pursuant to an existing option in such Tenant Lease, or (II) on terms
substantially consistent with those set forth on the Approved Transactions
Guidelines (i.e., within 10% of the applicable base rent set forth in the
Approved Transactions Guidelines); in the case of each of clauses (A) and (B),
without Transferee’s consent, and Transferor and Property Owner shall have the
right to do any of the foregoing without Transferee’s consent), (iii) change,
alter, file for, pursue, accept or obtain any zoning, land use permit or other
development approval or entitlement related to the Property, (iv) consent to the
inclusion of the Property in any special district, (v) commence any action, suit
or proceeding against a defaulting anchor Tenant or any other Tenant under a
Tenant Lease involving more than 25,000 square feet of gross leaseable area, or
(vi) cause or permit Property Owner to do any of the foregoing; provided,
however, that Transferor may enter into, or cause Property Owner to enter into,
any service or similar contract without Transferee’s approval if such contract
is entered into in the ordinary course of Transferor’s or Property Owner’s
business and is terminable without penalty or premium on not more than 30 days’
notice from Transferor or Property Owner. Transferee shall respond to any
request for consent under this Section 6.1(c) within 5 Business Days of its
receipt of a written request for such consent together with a copy of the
document (or a summary of all material terms) for which such consent is being
requested. In the event that Transferee fails to respond within such 5 Business
Day period, Transferee shall be deemed to have consented to such request. At
Closing, Transferor shall deliver to Transferee an updated representation
certificate (the “Bringdown Certificate”), pursuant to which Transferor shall
provide, and represent and warrant to Transferee as to, updated versions of each
of the representations and warranties set forth in Article IV, all updated as of
the Closing Date (or such other date as may be specified in Article IV).
Transferee’s obligation to consummate the transaction contemplated by the
Agreement shall remain subject to the satisfaction of, or waiver by Transferee
of, the condition set forth in Section 7.1(b).

(d)             Neither Transferor nor Property Owner shall (other than security
deposits and first month’s rent received at the commencement of the term of a
Tenant Lease), accept any rent from any Tenant for more than one month in
advance of the payment date.

(e)             Except as set forth in Section 6.1(c), Transferor and Property
Owner shall have the right to commence or prosecute any action, suit or
proceeding against a defaulting Tenant or any defaulting vendor under any
Continuing Contract so long as the commencement

 

19

 

22510983v9



and prosecution of such action, suit or proceeding is consistent with
Transferor’s or Property Owner’s past practice.

(f)              Transferor shall not elect, and Property Owner shall not file
an election, to treat Property Owner as other than as a disregarded entity (as
described in Section 301.7701-3(b)(1)(ii) of the Treasury Regulations) for
Federal, state or local income tax purposes.

(g)             Transferor shall maintain, or cause to be maintained, casualty
and general commercial insurance coverage for the Property similar to the
insurance coverage maintained for other properties directly or indirectly owned
by Transferor which are similar to the Property.

(h)             Transferor shall not, and shall cause Property Owner not to,
settle any proceedings with respect to the payment of real property taxes or
assessments for the Property with respect to (i) the tax year in which the
Closing Date occurs and each tax year thereafter, and (ii) any tax year
preceding the tax year in which the Closing Date occurs in a manner that would
have a material adverse effect on Transferee after the Closing Date; provided,
that the foregoing shall not prohibit Transferor from commencing and/or
pursuing, or causing Property Owner to commence and/or to pursue, any tax
proceedings with respect to the payment of real property taxes or assessments in
the ordinary course of business.

(i)              Transferor shall, or shall cause Property Owner to, provide
Transferee with (i) a copy of any written notice of default given or received by
Transferor or Property Owner under any material Tenant Lease, the Existing
Mortgage Loan or any REA, and (ii) notice of any litigation (other than
litigation covered by insurance) actually commenced by or against Transferor
(with respect to Property Owner or the Property) or Property Owner, (iii) notice
of any arbitration or governmental proceeding instituted against Property Owner,
and (iv) a copy of any written notice of eminent domain or condemnation
proceedings received by Transferor or Property Owner. On the Closing Date,
Transferor shall, or shall cause Property Owner to, provide Transferee with a
list of all outstanding litigation (including litigation covered by insurance)
against Transferor (with respect to Property Owner or the Property) or Property
Owner.

(j)              Notwithstanding the provisions of the Access Agreement, from
and after the Effective Date, upon reasonable prior notice to Transferor,
Transferee shall have the right, during normal business hours, to interview the
Tenants under Tenant Leases, the holder of the Existing Mortgage Loan (but only
to the extent necessary for Transferee to comply with its obligations under
Section 6.9) and the counterparties to the REAs; provided, that Transferor shall
have the right to have a representative of Transferor present at all such
interviews. The parties shall reasonably cooperate to facilitate such interviews
and such participation.

(k)             Each of Transferor and Transferee hereby agrees that, between
the Effective Date and Closing, each shall keep the other reasonably informed
(and shall establish

 

20

 

22510983v9



procedures to keep the other reasonably informed) of matters relating to the
operation and leasing of the Property and satisfaction of any conditions
precedent to Closing hereunder.

6.2 Actions by Property Owner. Except as otherwise expressly permitted by this
Agreement, prior to Closing or termination of this Agreement, without the prior
written consent of Transferee (which consent may be withheld in Transferee’s
sole and absolute discretion), Transferor shall not, and shall not cause or
permit Property Owner to:

(a)             issue, sell, dispose of, or agree to issue, sell, or dispose of,
any equity interests, or any debt or any securities convertible into or
exchangeable for equity interests in Property Owner;

(b)             purchase, redeem or otherwise acquire or retire, or offer to
purchase, redeem or otherwise acquire or retire, any equity interests in
Property Owner, if as a result of any of the foregoing, Transferor would fail to
be able to convey the Sale Interest to Transferor in accordance with the terms
of this Agreement;

(c)             incur, or become contingently liable with respect to, any new or
additional indebtedness or enter into any guarantee of any indebtedness or issue
any debt securities, other than trade payables in the ordinary course of
business consistent with past practices;

(d)             acquire, or agree to acquire, by merging or consolidating with,
or by purchasing a substantial direct or indirect equity interest in or a
substantial portion of the assets of, or by any other manner, any business or
any Person;

(e)             mortgage or otherwise voluntarily place a Lien on the Property,
unless such Lien is discharged or bonded over on or prior to the Closing Date;

(f)              acquiesce in or admit liability with respect to any claim
against it, or, except in the ordinary course of business, waive, surrender or
compromise any claim it possesses unless any liability arising from such
admission, compromise or settlement is fully discharged on or prior to the
Closing Date or as to which Property Owner would not have any liability after
the Closing Date;

(g)             commence, or allow to be commenced, on Property Owner’s behalf,
any material action, suit or proceeding affecting Property Owner or with respect
to all or any portion of the Property or the Sale Interest, except in the
ordinary course of business or as contemplated in Section 6.1(e);

(h)             commence, or allow to be commenced (other than by a Tenant) any
capital improvements or material renovations or alterations to the Property,
except as may be (i) required by applicable law, any Tenant Lease, a holder of
the Existing Mortgage Loan, or any

 

21

 

22510983v9



REA, or (ii) set forth in the budgets delivered to Transferee by Transferor in
connection with Transferee’s due diligence of the Sale Interest; or

(i)              be listed for direct or indirect sale or transfer; and
Transferor shall not, and shall not cause or permit Property Owner to, negotiate
for the same, other than to Transferee.

6.3 Termination of Contracts. Transferee agrees to use commercially reasonable
efforts to communicate with all vendors under the Contracts and to consider in
good faith continuing the terms of such Contracts, provided, that for any
Contracts which are national contracts or which require the consent of the other
party thereto to any change-of-control in Property Owner, if Transferee so
elects, Transferee shall negotiate with such contract parties to continue the
terms of such Contracts pursuant to a separate agreement with the applicable
counterparty to such Contract. Transferor agrees to terminate (or cause Property
Owner to terminate) by written notice to the other party thereto, effective as
of Closing (or as soon as possible after Closing if termination as of Closing is
not possible under the terms of such Contracts), any of the Contracts
specifically identified in Schedule 6.3 attached hereto or any other Contract
that Transferee requests Transferor prior to Closing to terminate. Transferor
shall furnish Transferee with copies of all notices of termination given by
Transferor pursuant to this Section 6.3, each of which notices shall be
delivered to the addressee thereof promptly after Transferor’s receipt of
Transferee’s request to terminate the related Contract. With respect to any
Contracts which Transferee timely requires to be terminated, Transferee shall
pay all termination costs, fees and/or expenses related thereto (together with
all other fees, amounts, costs and expenses due under the terms of such
Contracts whether or not due and payable on or prior to Closing); provided,
however, that, Transferor shall pay such costs, fees and expenses to the extent
related to the termination of (a) any Contract between Property Owner and its
affiliate, (b) any Contract that is a national contract, and (c) any Contract
that provides that a change-of-control in Property Owner must be consented to by
any party to such Contract, but only if Transferee desires to continue the terms
of such Contract and such consent cannot be obtained.

6.4 Casualty Damage/Condemnation. Notwithstanding anything to the contrary set
forth in this Agreement, if, prior to Closing, (a) Fifteen Million and No/100
Dollars ($15,000,000.00) or more of damage is caused to the Property, or (b) any
portion or portions of the Property having an aggregate fair market value equal
to or greater than Fifteen Million and No/100 Dollars ($15,000,000.00) is taken
(or is threatened to be taken) under the power or threat of eminent domain
(temporarily or permanently), (c) material access to the Property or a material
portion of the parking of the Property is destroyed as a result of a casualty or
taking (or threatened taking) under the power or threat of eminent domain
(temporarily or permanently), or (d) any portion of the Property is rendered
untenantable as a result of a casualty or taking (or threatened taking) under
the power or threat of eminent domain (temporarily or permanently) such that,
with respect to clauses (c), or (d), the use of the balance of the Property is
materially impaired for a material period of time, and such impairment would
have a material adverse effect on the business operations, financial condition
or results of operations of the Property, the Sale Interest, and Property Owner,
taken as a whole, then, in any such event, Transferee may elect to

 

22

 

22510983v9



terminate this Agreement by giving written notice to Transferor of its election
to terminate this Agreement (a “Material Event Termination Notice”), on or
before the 10th day after Transferee receives written notice of such
destruction, taking or threatened taking. If Transferee does not give (or has no
right to give) a Material Event Termination Notice within such 10 day period,
then (i) this transaction shall close as set forth in this Agreement, (ii)
Transferee shall pay the full Purchase Price (subject to clause (iv) below),
(iii) to the extent not automatically assigned indirectly to Transferee upon the
consummation of the Conveyance, Transferor shall assign (or cause Property Owner
to assign) to Transferee the proceeds of any insurance policies payable to
Transferor or Property Owner (or shall assign the right or claim to receive such
proceeds after Closing), or Transferor’s or Property Owner’s right to or portion
of any condemnation award (or payment in lieu thereof), (iv) the amount of any
deductible or self-insured or uninsured amount and any portion of the insurance
proceeds or condemnation awards distributed to any direct or indirect equity
owner of Property Owner shall be a credit against the Purchase Price in
accordance with Section 10.1(h), and any proceeds from rent or business
interruption insurance allocable to the period from and after the Closing Date
(less any deductibles allocable to such periods) shall be retained by Property
Owner (or Transferor shall receive a credit for the portion of any such proceeds
(less any such deductibles) not so retained by Property Owner). If an event
described in the first sentence of this Section 6.4 shall occur, and Transferee
timely delivers a Material Event Termination Notice with respect to such event
pursuant to this Section 6.4, Transferee shall pay all cancellation charges, if
any, of Escrow Agent and the Title Company, and this Agreement shall be of no
further force or effect and none of the parties shall have any further rights or
obligations hereunder (other than pursuant to any provision which expressly
survives the termination of this Agreement). Transferor shall not settle or
compromise any insurance claim or condemnation action without the prior written
consent of Transferee (not to be unreasonably withheld, delayed or conditioned),
and Transferee shall have the option to participate in any such claim or action.

6.5 Risk of Loss. Transferor shall retain risk of loss of the Property until
12:01 a.m. on the Closing Date, after which time the risk of loss shall pass to
Transferee and Transferee shall be responsible for obtaining its own insurance
thereafter.

6.6 Estoppel Certificates. On or before the Closing Date, Transferee shall have
received copies of (a) executed estoppel certificate from each Tenant identified
on Schedule 6.6 attached hereto (each, an “Anchor Tenant”), each in the form
customary for such Anchor Tenant and not alleging any default by Property Owner
(such estoppel certificates being the “Anchor Estoppels”), (b) executed estoppel
certificates from Tenants other than the Anchor Tenants and that, in the
aggregate, lease at least 75% of the gross leaseable area of the Property that
is occupied by Tenants that are not Anchor Tenants, each in substantially the
form attached hereto as Exhibit A (each, a “Tenant Estoppel”), provided, that
any such Tenant Estoppel shall be accepted as long as it is consistent with the
information set forth in the applicable Tenant Lease, and does not indicate the
continuing existence of an actual material default of Property Owner under the
applicable Tenant Lease, and (c) executed estoppel certificates from each party
to the reciprocal easement agreement (“REA”) encumbering the Property (each such
party being an

 

23

 

22510983v9



“REA Party”), each in the form customary for such REA Party and not alleging any
default by Property Owner (each, an “REA Estoppel”). If a Tenant’s Tenant Lease
prescribes a form of estoppel that is different than the applicable estoppel
form attached to this Agreement, then an estoppel certificate executed by such
Tenant in the form attached to such Tenant Lease shall be deemed to satisfy the
requirements of this Section 6.6 with respect to such Tenant. Notwithstanding
the foregoing, if Transferor is not able to procure the requisite number of
Tenant Estoppels identified in subsection (b) above in accordance with the terms
of this Section 6.6, then Transferor may deliver a copy of an estoppel
certificate (each, a “Transferor’s Estoppel”) executed by Transferor relating to
such Tenant’s Tenant Lease (as the case may be), in substantially the same form
as the applicable Tenant Estoppel (but limited to Transferor’s Actual
Knowledge), in substitution for up to 15% of the gross leaseable area of the
Tenant Estoppels required pursuant to subsection (b) above. If a Tenant Estoppel
is subsequently delivered to Transferee with respect to any Tenant Lease for
which a Transferor’s Estoppel has already been provided, such Transferor’s
Estoppel shall cease to be effective and will be considered replaced by such
Tenant Estoppel. Each of the Estoppel Certificates shall be dated effective as
of no earlier than 45 days prior to the Closing Date. At Closing, Transferor
shall deliver to Transferee each executed original Estoppel Certificate. The
failure of Tenants or REA Parties (or of Tenants, REA Parties and Transferor,
collectively) to deliver Estoppel Certificates sufficient to satisfy the
condition precedent set forth in this Section 6.6 shall cause the closing
condition set forth in Section 7.1(e) to remain unsatisfied, but shall not give
rise to any liability on the part of Transferor, and Transferee’s rights under
such circumstances shall be limited to the rights set forth in Section 7.2.
Notwithstanding the foregoing, any estoppel that alleges the existence of a
material default by Transferor or Property Owner which remains uncured past
applicable notice and cure periods shall not count towards the percentage of
estoppels required under this Section 6.6.

 

 

6.7

Employees.

(a)             Transferor shall provide, and shall cause Property Owner to
provide, reasonable opportunities for representatives of Transferee to meet with
such Property Employees as it may desire at reasonable times and upon reasonable
notice, for the purpose of determining which of such Property Employees
Transferee may select to cause Property Owner, Transferee, or an affiliate of
Transferee (each, a “Transferee Employer”; and collectively, the “Transferee
Employers”) to retain after the Closing Date. Effective as of the close of
business on the day immediately prior to the Closing Date, Transferor shall
cause the termination of all of the Property Employees. Effective as of the
Closing Date, the applicable Transferee Employer shall offer at-will employment
to substantially all of the Property Employees, other than 4 individuals
previously identified by Transferor to Transferee (it being acknowledged by
Transferee that Transferor or its affiliates intends to retain the employment of
such 4 individuals) such offer to be for a base salary not less than that being
earned by such employee as of the Effective Date and with benefits (including
bonuses and retirement benefits) consistent with benefits that Transferee then
provides to its employees in comparable positions at comparable properties
directly or indirectly owned by Transferee. Subject to the immediately preceding
sentence, the applicable

 

24

 

22510983v9



Transferee Employer shall give each Property Employee who accepts its offer of
employment credit for the term of his or her employment with the relevant
Transferor affiliate for purposes of determining eligibility for vacation and
other benefits (including, without limitation, for purposes of calculating any
bonuses for the 2007 fiscal year) accruing from and after the Closing to the
extent relevant under the employment arrangements with the relevant Transferor
affiliate and permitted under applicable law. The foregoing covenants are made
to, and solely for the benefit of, Transferor and Property Owner, and none of
the Property Employees or any other Persons are entitled, or shall be deemed to
be entitled, to make any claim against Transferor, Transferee or any of its
affiliates, or any other Person, based on this paragraph or any other provision
of this Agreement. The current terms and conditions of employment of the
Property Employees will not be modified, other than in the ordinary course of
business, without the consent of Transferee which consent shall not be
unreasonably withheld.

(b)             Transferee Employer shall be solely responsible for, and hereby
assumes, all costs, expenses and liabilities whatsoever with respect to, any and
all (i) salaries of those Property Employees hired by any Transferee Employer
for the period from and after the Closing Date, (ii) benefits attributable to
the period from and after the Closing Date payable to such Property Employees
and all relevant plan contributions, (iii) benefit continuation and/or severance
payments relating to any such Property Employee that may be payable upon any
termination of employment of such Property Employee from and after the Closing
Date, and (iv) notices, payments (including severance payments, if any, and
payments on account of accrued vacation), fines or assessments due, or other
liabilities or obligations, pursuant to any laws, rules or regulations with
respect to the employment, discharge or layoff of such Property Employees from
and after the Closing Date, including, but not limited to, such liability as
arises under the Worker Adjustment and Retraining Notification Act, 29 U.S.C.
§2101 (the “WARN Act”), Section 4980B of the Code (“COBRA”) and any rules or
regulations as have been issued in connection with any of the foregoing.
Transferee and the Transferee Employers hereby agree to indemnify, defend and
hold harmless, jointly and severally, Transferor and any Transfer Related Party
from and against all Losses (including, without limitation, reasonable
attorneys’ fees and expenses) and other liabilities and obligations incurred or
suffered by Transferor or any of their affiliates as a result of any claim by
any such Property Employee that arises under federal, state or local statute
(including, without limitation, Title VII of the Civil Rights Act of 1964, the
Civil Rights Act of 1991, the Age Discrimination in Employment Act of 1967, the
National Labor Relations Act, the Equal Pay Act, the Americans with Disabilities
Act of 1990, the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), and all other statutes regulating the terms and conditions of
employment), under any regulation or ordinance, under the common law or in
equity (including any claims for wrongful discharge or otherwise), or under any
policy, agreement, understanding or promise, written or oral, formal or
informal, arising out of actions, events or omissions that occurred (or, in the
case of omissions, failed to occur) from and after the Closing Date. Transferor
shall be solely responsible for all costs, expenses and liabilities whatsoever
with respect to any and all notices, payments (including severance payments, if
any, and payments on account of accrued vacation), fines or assessments due, or
other liabilities or obligations, pursuant to any laws, rules or regulations
with respect to

 

25

 

22510983v9



the employment, discharge or layoff of Property Employees prior to the Closing
Date, including, but not limited to, such liability as arises under the WARN
Act, COBRA and any rules or regulations as have been issued in connection with
the foregoing. Transferor hereby agrees to indemnify, defend and hold harmless
Transferee and any of its affiliates from and against any and all Losses
(including, without limitation, reasonable attorneys’ fees and expenses) and
other liabilities and obligations incurred or suffered by Transferee or any of
its affiliates as a result of any claim by any Property Employee that arises
under federal, state or local statute (including, without limitation, Title VII
of the Civil Rights Act of 1964, the Civil Rights Act of 1991, the Age
Discrimination in Employment Act of 1967, the National Labor Relations Act, the
Equal Pay Act, the Americans with Disabilities Act of 1990, ERISA, and all other
statutes regulating the terms and conditions of employment), under any
regulation or ordinance, under the common law or in equity (including any claims
for wrongful discharge or otherwise), or under any policy, agreement,
understanding or promise, written or oral, formal or informal, arising out of
actions, events or omissions that occurred (or, in the case of omissions, failed
to occur) prior to the Closing Date. The provisions of this Section 6.7(b) shall
survive Closing.

 

 

6.8

Existing Mortgage Loan; Lender Consent.

(a)             The parties hereto acknowledge and agree that the Property is
subject to the Existing Mortgage Loan, which has a stated maturity date of
September 11, 2016.

(b)             The parties further acknowledge and agree that, under the terms
of the Existing Loan Documents, the consent of the lender thereunder (the
“Existing Lender”) is required in order to consummate the transactions
contemplated herein. Transferor shall contact the Existing Lender to enable
Transferee to obtain the Existing Lender’s consent (the “Lender Consent”) on or
prior to the Closing Date, to the following:

 

(i)

the transfer of the Sale Interest to Transferee;

(ii)             subject to Section 6.8(d), modifications to the applicable
Existing Loan Documents to reflect the new organizational structure of the
borrower thereunder which the Existing Lender may require or permit;

(iii)            the substitution of Transferee or CBL REIT (as the Existing
Lender may require) as substitute guarantor or indemnitor in place of any and
all existing guarantor(s) and indemnitor(s) under the Assumed Guaranties on
terms not materially more onerous than those set forth in the Assumed
Guaranties; provided, that, and notwithstanding anything to the contrary
contained in this Agreement, Transferee hereby acknowledges and agrees that, if
the Existing Lender shall refuse to accept Transferee or CBL REIT as substitute
guarantor or indemnitor with respect to any or all of such Assumed Guaranties
relating to escrows or reserves required to be maintained pursuant to the
Existing Loan Documents, then Transferee shall post, or shall cause to be
posted, such cash or other collateral as may be required by the Existing Lender
in respect of such escrows or reserves;

 

26

 

22510983v9



(iv)            replacing any cash escrows and reserves maintained under the
Existing Mortgage Loan (but CBL OP shall have no obligation to post, or to cause
to be posted, any cash or other collateral in respect of any escrows or reserves
other than those maintained or which may be required to be maintained pursuant
to the Assumed Guaranties);

(v)             the termination of the existing property and leasing managers
for the Property and substituting new property and leasing managers therefor,
and the terms and conditions pursuant to which such new property and leasing
managers shall provide their respective services (it being acknowledged by
Transferee that the fees of any affiliated property and leasing managers shall
be subordinated to the Existing Mortgage Loan); and

(vi)            the full release of Transferor or its affiliates as guarantor(s)
and indemnitor(s) under the Assumed Guaranties; provided, however, that if any
existing guarantor or indemnitor cannot be fully released from the Assumed
Guaranties, then Transferee or CBL REIT (whichever of Transferee and CBL REIT is
the substitute guarantor) shall, jointly and severally, indemnify, protect, hold
harmless and, if requested by Transferor in Transferor’s sole and absolute
discretion, defend (with counsel of Transferee’s choosing, subject to
Transferor’s consent, not to be unreasonably withheld, delayed or conditioned)
Transferor and the Transferor Related Parties, from any and all Losses arising
under such Assumed Guaranties.

Further, the Lender Consent shall confirm (i) the outstanding principal balance
of the Existing Mortgage Loan, (ii) the monthly debt service payment amount
payable under such Existing Mortgage Loan, and (iii) the escrow balances related
to the Existing Mortgage Loan, in each case, as of the date indicated in the
Lender Consent. The provisions of this Section 6.8(b) shall survive Closing
indefinitely.

(c)             Transferor and Transferee shall use, and shall cause their
affiliates to use, good faith commercially reasonable efforts to obtain the
Lender Consent, including, without limitation, by: (i) promptly delivering all
documents, opinions and agreements customarily required to be delivered in
accordance with the relevant sections of the Existing Loan Documents or as may
otherwise be reasonably required by the Existing Lender, its servicer or the
rating agencies, (ii) promptly completing all assumption application materials
reasonably required by the Existing Lender, its servicer or the rating agencies,
(iii) promptly providing such all organizational, financial and other background
information regarding Transferor, Transferee, CBL REIT and their affiliates as
may be reasonably required by the Existing Lender, its servicer or the rating
agencies; provided, however, that no party shall have any obligation in
connection with obtaining the Lender Consent, to (x) commence any litigation or
to incur any material expense (other than pursuant to Section 6.8(e)), (y) agree
to any obligation or liability that is materially more adverse to such party
than the obligations and liabilities set forth in the Existing Loan Documents,
or (z) in the case of Transferee, obtain any insurance other than insurance
maintained (directly or indirectly) by Transferee for properties directly or
indirectly owned by it

 

27

 

22510983v9



that are subject to first mortgage commercial mortgage backed securities debt.
In connection with the foregoing, Transferee shall, within 5 Business Days of
the Effective Date, deliver to Transferor, (A) customary financial information
with respect to Transferee and CBL REIT, and (B) a preliminary structure chart
containing the organizational structure of Transferee and CBL REIT, including
the actual names of all entities shown thereon and their respective ownership
percentages.

(d)             Transferee, on behalf of itself and its affiliates, acknowledges
and agrees that the Existing Loan Documents will not be amended or modified in
any respect in connection with the indirect assumptions thereof, except to the
extent the Existing Lender requires or permits an amendment or modification in
connection with the delivery of its Lender Consent to reflect the transactions
described in this Agreement, including, without limitation, to reflect the new
organizational structure of the borrower under the Existing Loan Documents.
Transferor and Transferee shall reasonably cooperate with each other to
effectuate any modifications to the Existing Loan Documents reasonably required
to reflect the new organizational structure of the borrowers thereunder,
provided, that any change that materially adversely affects any party to an
Existing Loan Document shall be subject to the consent of the party so
materially adversely affected. Transferee shall copy, or cause to be copied,
Transferor, and Transferor shall copy, or cause to copied, Transferee, on all
written (including, e-mail) correspondence to and from the Existing Lender, its
servicer and the rating agencies in connection with the indirect assumption of
the Existing Mortgage Loan.

(e)             Each of Transferee and Transferor shall timely pay to the
Existing Lender one-half of (i) all of the Existing Lender’s costs and expenses
in connection with the issuing the Lender’s Consent, including, without
limitation, all processing fees, application fees, attorneys’ fees, recording
fees, servicer fees, underwriting and rating agency fees, (ii) all of the
Existing Lender’s other out-of-pocket costs and expenses in connection with the
issuing of its Lender’s Consent, and (iii) all assumption or transfer fees, if
any, required by the Existing Lender and/or its servicers (the costs, expenses
and fees described in clauses (i), (ii) and (iii) collectively, the “Assumption
Fees”).

(f)              In addition, Transferor shall request from the Existing Lender
a statement indicating (i) whether or not such holder has given any written
notice of default under the Existing Mortgage Loan which remains uncured, and
(ii) such other information as may be reasonably requested by Transferee;
provided, however, that actually obtaining any or all of such statements from
the Existing Lender shall not be a condition precedent to Closing.

(g)             Notwithstanding anything to the contrary in this Agreement, the
failure of the parties to obtain the Lender Consent by Closing (if the parties
acted in good faith and used commercially reasonable efforts to obtain the same)
shall not give rise to any liability on the part of (i) Transferor or any of the
Transferor Related Parties to Transferee or its affiliates, or (ii) Transferee
to Transferor or any of the Transferor Related Parties, in each case, unless
such failure is due to a breach by a party of its obligations hereunder, and the
parties’ rights under such circumstances shall be limited to the rights set
forth in Section 7.2 and 8.2, as applicable.

 

28

 

22510983v9



6.9 Removal of Westfield Signs. Within 30 days after Closing, Transferor shall,
at its cost, remove from the exterior facades of the Property and from pylon
signs at the entrances of the Property all major signage that identifies
“Westfield” as the owner or manager of the Property, and Transferor shall repair
any damage to the Property caused by such removal. In furtherance thereof,
Transferor shall, at its cost, engage the services of a professional signage
company reasonably acceptable to Transferee to remove such major signage.
Transferor shall not be obligated to replace such signage, and in the event
Transferee elects to replace such signage, the same shall be at the sole cost
and expense of Transferee. Transferee shall provide Transferor with reasonable
access to the Property after Closing to permit Transferor to remove such
signage, and Transferor shall be permitted the reasonable use of the on-site
employees of Transferee and its affiliates to assist in such signage removal.

6.10     Continuation of Gift Certificate Programs. Transferee shall not
directly or indirectly prohibit or restrict any Tenant from continuing to honor
the use of Westfield Gift Certificate Cards by customers of the Property. The
provisions of this Section 6.10 shall survive Closing.

6.11     West County Residential Option. From and after the Closing Date until
the one year anniversary thereof (the “Option Period”), Transferee shall have
the option (the “Option”) to purchase 100% of the membership interests in
Missouri Residential, LLC, a Delaware limited liability company (the “Option
Interest”), which is the fee owner of the three residential houses described on
Exhibit H attached hereto (the “Option Property”), for a purchase price equal to
One Million Two Hundred Thousand and No/100 Dollars ($1,200,000) (subject to
customary closing adjustments and prorations). Transferee shall have the right
to exercise the Option by delivering Notice of its election to Transferor at any
time prior to the expiration of the Option Period. The purchase and sale of the
Option Interest shall be on an “as-is” basis with no representations or
warranties from Transferor or any affiliate thereof, except that Transferor
shall represent as of the closing date thereunder that it is transferring the
Option Interest free and clear of all Liens. The closing of the purchase and
sale of the Option Interest shall occur on a date mutually agreed to by
Transferor and Transferee, provided, that such date shall be in no event more
than 30 days, and no less than 10 days, after Transferor’s receipt of
Transferee’s Notice of election to exercise the Option.

ARTICLE VII

Transferee’s Obligation to Close

7.1 Transferee’s Conditions. Transferee shall not be obligated to close
hereunder unless each of the following conditions shall exist on the Closing
Date:

(a)             Title Policy. The Title Company shall issue (or shall be
prepared and irrevocably and unconditionally committed to issue, with the sole
condition being the payment of any applicable standard premiums) to Property
Owner, at Transferee’s expense, a 1992 ALTA form of owner’s policy of title
insurance, (i) with an effective date not earlier than the Closing Date, (ii)
with such endorsements as the Title Company unconditionally (other than subject
to

 

29

 

22510983v9



payment of the required premiums and delivery by Property Owner of a Title
Affidavit in the form attached hereto as Exhibit D-1 and a non-imputative
affidavit in the form attached hereto as Exhibit D-2) committed to issue to
Transferee prior to the Effective Date, (iii) insuring fee title to the Real
Property, (iv) in the name of Property Owner, (v) in an amount of no more than
the Allocated Purchase Price for the Property, plus, if applicable, the
outstanding principal balance of the Existing Mortgage Loan, and (vi) subject
only to the Permitted Exceptions (the “Title Policy”);

(b)             Accuracy of Representations. All of the representations and
warranties made by Transferor in this Agreement or in any of the Closing
Documents (except for any of such representations and warranties that by their
terms relate only to a specific date other than the Closing Date, in which
event, such representations and warranties shall be, or have been, true and
correct in all material respects (or, in the case of any representations and
warranties already qualified by materiality, in all respects, as of such other
date)) shall be true and correct in all material respects (or, in the case of
any representations and warranties already qualified by materiality, in all
respects) on and as of the Closing Date with the same force and effect as though
such representations and warranties had been made on and as of the Closing Date,
and Transferor will so certify pursuant to the Bringdown Certificate;

(c)             Transferor’s Performance. Transferor shall have made the
deliveries required to be made by Transferor under Article IX, and shall have,
and shall have caused its affiliates to have, in all material respects (i)
performed all covenants and obligations, and (ii) complied with all conditions,
required by this Agreement and any other agreement between or among Transferor,
Transferee and/or their respective affiliates to be performed or complied with
by Transferor or its affiliates on or before the Closing Date, or each such
covenant, obligation and condition that shall not have been so performed or
complied with shall be waived by Transferee in writing and in its sole and
absolute discretion prior to Closing;

(d)             No Liens. Transferor shall convey, or cause the conveyance of,
the Sale Interest to Transferee, free and clear of all Liens of any nature
whatsoever (subject to the covenants, conditions and restrictions set forth in
the Existing Loan Documents);

(e)             Consents. All consents (including the Lender Consent) required
to permit Transferor to effect the transactions contemplated hereby shall have
been obtained by Transferor; and Transferor shall have delivered or caused to be
delivered to Transferee all of the Estoppel Certificates required to be
delivered in accordance with the terms of Section 6.6; provided, however, that,
with respect to the Lender Consent, if the same shall not have been obtained by
Closing solely as a result of a breach by Transferee or any of its affiliates of
their obligations under Section 6.8, then Transferee shall not be entitled to
use as a defense to such breach, the fact that the foregoing condition was not
satisfied;

(f)              Terminations. Except as otherwise provided in this Agreement
(including, without limitation, Section 4.5(f) and Section 10.1) any property
and/or leasing management contract with respect to the Property shall have been
terminated at or prior to

 

30

 

22510983v9



Closing (and evidence thereof shall have been delivered to Transferee at or
prior to Closing), and Transferor shall have paid any and all commissions, fees
and/or other costs or expenses then due under any such property and/or
management contracts, including any commissions, fees, and other costs and
expenses in connection with such terminations; and

(g)             Other Conditions. Any other condition expressly set forth in
this Agreement to Transferee’s obligation to close shall have been satisfied on
or prior to the date by which such condition is required hereunder to be
satisfied.

7.2 Failure of Conditions. Subject to the proviso in Sections 7.1(e), if any
condition specified in Section 7.1 is not satisfied on or before the Outside
Closing Date, Transferee may, at its option, and in its sole and absolute
discretion, (i) waive any such condition which can legally be waived and proceed
to Closing without adjustment or abatement of the Purchase Price, or (ii)
terminate this Agreement by written notice thereof to Transferor. In addition to
(and notwithstanding) the foregoing, if the failure of the condition is due to a
breach by Transferor hereunder, Transferee may pursue any of its remedies under
Section 11.1 (subject to the provisions of the penultimate paragraph of Article
IV and Section 13.4).

ARTICLE VIII

Transferor’s Obligation to Close

8.1 Transferor’s Conditions. Transferor shall not be obligated to close
hereunder unless each of the following conditions shall exist on the Closing
Date:

(a)             Accuracy of Representations. All of the representations and
warranties made by Transferee in this Agreement or in any of the Closing
Documents shall be true and correct in all material respects (or, in the case of
any representations and warranties already qualified by materiality, in all
respects) on and as of the Closing Date with the same force and effect as though
such representations and warranties had been made on and as of the Closing Date,
and Transferee will so certify pursuant to a written certificate delivered to
Transferor on or prior to Closing;

(b)             Transferee’s Performance. Transferee shall have made the
deliveries required to be made by it under Article IX, and shall have, and shall
have caused its respective affiliates to have, in all material respects, (i)
performed all covenants and obligations, and (ii) complied with all conditions,
required by this Agreement and any other agreement between or among Transferor,
Transferee and/or their respective affiliates, to be performed or complied with
by Transferee or its affiliates on or before the Closing Date, or each such
covenant, obligation and condition that shall not have been so performed or
complied with shall be waived by Transferor in writing and in its sole and
absolute discretion prior to Closing;

(c)             Consents. All consents (including the Lender Consent) required
to permit Transferee to effect the transaction contemplated hereby shall have
been obtained by Transferee; provided, however, that, with respect to the Lender
Consent, if the same shall not

 

31

 

22510983v9



have been obtained by Closing solely as a result of a breach by Transferor or
its affiliates obligations under Section 6.8, then Transferor shall not be
entitled to use as a defense to such breach, the fact that the foregoing
condition was not satisfied; and

(d)             Other Conditions. Any other condition expressly set forth in
this Agreement to Transferee’s obligation to close shall have been satisfied on
or prior to the date by which such condition is required hereunder to be
satisfied.

8.2 Failure of Conditions. Subject to the proviso in Sections 8.1(c), if any
condition specified in Section 8.1 is not satisfied on or before the Outside
Closing Date, Transferor may, at its option, and in its sole and absolute
discretion, (a) waive any such condition which can legally be waived and proceed
to Closing without adjustment or abatement of the Purchase Price, or (b)
terminate this Agreement by written notice thereof to Transferee. In addition to
(and notwithstanding) the foregoing, if the failure of the condition is due to a
breach by Transferee hereunder, Transferor may pursue any of its remedies under
Section 11.2.

ARTICLE IX

Closing

9.1 Time of Closing. Subject to the provisions of this Agreement, the closing of
the transactions contemplated hereby (“Closing”) shall take place at 10:00 a.m.
on the Closing Date at the offices of Debevoise & Plimpton LLP, 919 Third
Avenue, New York, New York, or at such other place located in Los Angeles,
California or New York City, New York, as may otherwise be agreed upon by
Transferor and Transferee. The “Closing Date” shall occur on a Business Day
mutually agreed upon by Transferor and Transferee as soon as practical after all
of the conditions set forth in Articles VII and VIII have been satisfied (or
will be satisfied simultaneously with Closing) or waived in accordance with the
terms thereof; provided, however, that the Closing Date shall in no event occur
later than November 30, 2007 (the “Outside Closing Date”). If Closing does not
occur by the Outside Closing Date and the same is attributable to a breach or
default hereunder by Transferee, the provisions of Section 11.2 shall apply. If
Closing does not occur by the Outside Closing Date and the same is due to a
breach or default hereunder by Transferor, the provisions of Section 11.1 shall
apply (subject to the provisions of Section 13.4 and Article IV). Without
limiting the foregoing, the Outside Closing Date may be extended only with the
prior written consent of Transferor and Transferee (which consent may be given
or withheld in their respective sole and absolute discretions); provided,
however, that if the Outside Closing Date shall be so extended, any Deposit
delivered in the form of a letter of credit shall be renewed or replaced such
that any Deposit delivered in the form of a letter of credit shall expire no
earlier than the 60th day after the extended Outside Closing Date, and
Transferee shall deliver such renewed or new letter of credit to Transferor on
or prior to the Outside Closing Date.

9.2 Deliveries at Closing by Transferor. On or before the Closing, Transferor,
at its sole cost and expense, shall deliver or cause to be delivered to Escrow
Agent the following, each dated as of the Closing Date, in addition to all other
items and payments required by this

 

32

 

22510983v9



Agreement to be delivered by Transferor at Closing (and unless otherwise noted,
two original copies of each of the following shall be delivered):

(a)             Cash. Transferor shall deliver to Escrow Agent, by Federal funds
wire transfer, cash in an amount equal to the sum of Transferor’s Closing Costs
as provided in Section 1.3, but only to the extent such amount is in excess of
the Purchase Price.

(b)             Assignment and Assumption of Sale Interest. Transferor shall
deliver counterparts of the assignment and assumption of the Sale Interest, in
substantially the form attached hereto as Exhibit B (the “Assignment and
Assumption of Sale Interest”), duly executed by Transferor and/or its
affiliates, conveying to Transferee, (i) all of Transferor’s and/or its
affiliates’ respective rights, titles and interests in, and to the Sale
Interest, free and clear of any Liens of any nature whatsoever (subject to the
covenants, conditions and restrictions set forth in the Existing Loan
Documents), and (ii) all of Transferor’s and/or its affiliates’ respective
rights, titles and interests, if any, in, and to the name “Chesterfield Mall”
and any variations thereof.

(c)             Proof of Authority. Transferor shall provide such customary
proof of authority and authorization to enter into this Agreement and the
transactions contemplated hereby, and such customary proof of the power and
authority of the individual(s) executing or delivering any documents or
certificates on behalf of Transferor as may be reasonably required by the Title
Company, Transferee or both.

(d)             Non-Foreign Affidavits. Transferor shall deliver Non-Foreign
Affidavits, each in the form attached hereto as Exhibit C, duly executed by
Transferor and/or its affiliates.

(e)             Title Affidavits. Transferor shall execute and deliver, or cause
to be executed and delivered, to the Title Company such customary agreements or
statements as may be reasonably required by the Title Company in order to issue
the Title Policy for the Property as described in Section 7.1(a), including a
title affidavit from Property Owner and a non-imputation endorsement (in each
case, to the extent required by the Title Company) in substantially the form of
Exhibit D-1 and Exhibit D-2, respectively, attached hereto.

(f)              Closing Statement. Transferor shall deliver counterparts of a
settlement statement setting forth all prorations, allocations, closing costs
and payments of moneys related to the consummation of the transactions
contemplated by this Agreement (the “Closing Statement”), duly executed by
Transferor.

(g)             State FIRPTA. Transferor shall complete and deliver three
original counterparts of any state forms relating to statutes similar to Section
1445 of the Code, in each case, to the extent required to be delivered by
Transferor and/or its affiliates in connection with the transfer to Transferee
of the Sale Interest (collectively, the “Transfer Tax Returns”), duly executed
by Transferor.

 

33

 

22510983v9



(h)             Bringdown Certificate. On or before the Closing Date, Transferor
shall complete and shall have delivered to Transferee the applicable Bringdown
Certificate in accordance with the terms of Section 6.1(c).

(i)              Assumption Documents. Transferor shall deliver counterparts of
all agreements, instruments and documents, each in form reasonably satisfactory
to Transferor and Transferee, required to be executed by Transferor and/or its
affiliates in connection with the indirect assumption of the Existing Mortgage
Loan by Transferee, duly executed by Transferor and/or its affiliates, in such
number of counterparts as may be required by the Existing Lender, plus two
additional counterparts.

(j)              Rent Roll. Within 3 Business Days prior to the Closing Date,
Transferor shall deliver (which delivery may be made as part of the Bringdown
Certificate), an updated Rent Roll for the Property based upon which Property
Owner is operating the Property as of the date indicated therein.

(k)             Estoppels. On or before Closing, Transferor shall deliver copies
of all Estoppels in Transferor’s Possession or Reasonable Control.

(l)              Property Manager’s Rights. To the extent applicable, Transferor
shall cause the property manager of the Property to deliver an assignment and
assumption agreement, duly executed by such property manager, conveying all of
such property manager’s right, title and interest in and to all Permits, if any,
held in the name of such property manager for the benefit of Property Owner.

(m)            Other Documents. Transferor shall, as reasonably requested by
Transferee, the Title Company, Escrow Agent, the Existing Lender, or the rating
agencies, execute, acknowledge and deliver, or cause to be executed,
acknowledged and delivered, any and all such other customary instruments and
documents as may be contemplated elsewhere in this Agreement to be delivered on
or prior to the Closing Date, or otherwise reasonably necessary in order to
complete the transaction contemplated hereby and to carry out the intent and
purposes of this Agreement, so long as Transferor’s liabilities and obligations
hereunder are not increased by any material extent.

9.3 Deliveries at Closing by Transferee. On or before the Closing, Transferee
and CBL OP, at its respective sole cost and expense, shall deliver or cause to
be delivered to Escrow Agent the following, each dated as of the Closing Date,
in addition to all other items and payments required by this Agreement to be
delivered by Transferee at Closing (and unless otherwise noted, two original
copies of each of the following shall be delivered):

(a)             Cash. Transferee shall deliver to Escrow Agent, by Federal funds
wire transfer, cash in an amount equal to Transferee’s Closing Costs as provided
in Section 1.3, plus cash in an amount equal to the Purchase Price (less the
amount of any Deposit delivered in the form of cash).

 

34

 

22510983v9



(b)             Assignment and Assumption of Sale Interest. Transferee shall
deliver counterparts of the Assignment and Assumption of Sale Interest, duly
executed by Transferee.

(c)             Proof of Authority. Transferee shall provide such customary
proof of Transferee’s authority and authorization to enter into this Agreement
and the transactions contemplated hereby, and such customary proof of the power
and authority of the individual(s) executing or delivering any documents or
certificates on behalf of Transferee as may be reasonably required by the Title
Company, Transferor or both.

(d)             Certificate Regarding Representations. On or before the Closing
Date, Transferee shall complete and shall have delivered to Transferor the
certificate required pursuant to Section 8.1(a).

(e)             Closing Statement. Transferee shall deliver counterparts of the
Closing Statement, duly executed by Transferee.

(f)              Assumption Documents. Transferee shall deliver counterparts of
all agreements, instruments and documents, each in form reasonably satisfactory
to Transferor and Transferee, to be executed by Transferee and/or its affiliates
in connection with the indirect assumptions of the Existing Mortgage Loan by
Transferee (including, without limitation, any guaranties and indemnities), duly
executed by Transferee and/or its affiliates, in such number of counterparts as
may be required by the Existing Lender, plus two additional counterparts.

(g)             Property Manager’s Rights. To the extent applicable, Transferee
shall deliver counterparts of each assignment and assumption agreement described
in Section 9.2(k).

(h)             Other Documents. Each of Transferee and CBL OP shall, as
reasonably requested by Transferor, the Title Company, Escrow Agent, the
Existing Lender, or the rating agencies, execute, acknowledge and deliver, or
cause to be executed, acknowledged and delivered, any and all such other
customary instruments and documents as may be contemplated elsewhere in this
Agreement to be delivered on or prior to the Closing Date, or otherwise
reasonably necessary in order to complete the transaction contemplated hereby
and to carry out the intent and purposes of this Agreement, so long as
Transferee’s and Property Owner’s liabilities and obligations hereunder are not
increased by any material extent.

9.4 Deliveries Outside of Escrow. Transferor shall deliver, or cause to be
delivered, possession of the Property, subject only to the Permitted Exceptions,
the rights of Tenants and subtenants in occupancy under the Tenant Leases to
Transferee upon Closing. Further, Transferor shall deliver, or cause to be
delivered, to Transferee, on or prior to the Closing, the following items:

(a)             Intangible Property. Transferor shall deliver or turn over, or
cause to be delivered or turned over, to Transferee’s control at the Real
Property (or at such other place as shall be reasonably agreed upon by
Transferor and Transferee), the originals of the Plans and

 

35

 

22510983v9



Records, the Tenant Leases, the Continuing Contracts, the Permits and the
Intangible Property Documents, if any, in each case, to the extent in
Transferor’s Possession or Reasonable Control or, if not, copies thereof which
are true and complete in all material respects; provided, however, that in no
event shall Transferee have any rights to the name “Westfield” or any marks,
logos or other brand identification items associated with the “Westfield” name.

(b)             Personal Property. Transferor shall deliver or turn over, or
cause to be delivered or turned over, to Transferee’s control at the Real
Property (or at such other place as shall be reasonably agreed upon by
Transferor and Transferee), the Personal Property, including any and all keys,
pass cards, remote controls, security codes, computer software and other devices
relating to access to the Improvements, if any, in each case, to the extent in
any Transferor’s Possession or Reasonable Control.

(c)             Tenant Notification Letter. Transferor shall deliver, or cause
to be delivered, tenant notification letters in the form attached hereto as
Exhibit E, duly executed by Property Owner (or the applicable managing agent),
notifying each Tenant under a Tenant Lease that the Sale Interest has been
conveyed to Transferee and directing each Tenant, on and after the Closing Date,
to make all payments of rent and to send any notices or other correspondence
regarding their respective Tenant Leases to the Persons and addresses designated
by Transferee and specified in such letters.

(d)             Letters to Contractors. Transferor shall deliver, or cause to be
delivered, a letter to each vendor under a Continuing Contract, and to each
utility company serving the Property (other than utility companies whose
services are directly arranged for by Tenants), in a form reasonably
satisfactory to Transferor and Transferee, duly executed by Property Owner (or
by the applicable managing agent), advising such vendor or utility company, as
the case may be, of the transfer of the Sale Interest to Transferee and
directing them to send to Transferee (or as directed by Transferee) all bills
for the goods and services provided to the Property for periods from and after
the Closing Date.

(e)             Termination of Contracts. Transferor shall deliver, or cause to
be delivered, to Transferee termination agreements or other customary evidence
reasonably satisfactory to Transferee that any and all Contracts other than
Continuing Contracts have either expired in accordance with their respective
terms or have been duly and validly terminated, effective on or prior to the
Closing Date (or as soon as possible after the Closing Date if termination as of
the Closing Date is not possible under the terms of such Contracts) at no cost
to Transferee or to Property Owner, and that all sums payable in connection with
the termination of the same, if any, have been paid.

9.5 Actions by Escrow Agent. Provided Escrow Agent shall not have received
written notice from Transferee or Transferor of the failure of any condition to
the or of the termination of this Agreement, when Transferee and Transferor have
deposited into escrow the documents and funds required by this Agreement and
Title Company is irrevocably and unconditionally committed to issue the Title
Policy effective as of the Closing Date (subject only to the payment

 

36

 

22510983v9



of the standard premiums), Escrow Agent shall, in the order and manner herein
below indicated, take the following actions:

 

(a)

Funds. Disburse all funds as follows:

(i)              pursuant to the Closing Statement, retain for Escrow Agent’s
own account all escrow fees and costs, disburse to the Title Company the fees
and expenses incurred in connection with the issuance of the Title Policy, and
disburse to any other Persons entitled thereto, as expressly stated on the
Closing Statement, the amount of any other closing costs;

(ii)             pursuant to the Closing Statement, disburse funds necessary to
discharge and release any and all Liens against the Property to the extent such
Liens are expressly required under Section 2.2 to be discharged and released at
or prior to the Closing;

(iii)            pursuant to the Closing Statement, disburse to Transferor funds
in an amount equal to the Purchase Price (including any Deposit delivered in the
form of cash), less the amount of Transferor’s Closing Costs; and

(iv)            disburse any remaining funds in the possession of Escrow Agent,
after payments pursuant to Sections 9.5(a)(i) through (iii) have been completed,
to whichever of Transferor or Transferee shall have deposited such amount with
Escrow Agent.

(b)             Delivery of Documents. Deliver: (i) to Transferor, one original
of each document deposited into escrow, and (ii) to Transferee, one original of
each document deposited into escrow (other than the Title Affidavit delivered
pursuant to Section 9.2(d), the second original of which Escrow Agent shall
retain).

(c)             Title Policy. Instruct the Title Company to issue and deliver
the Title Policy to Transferee.

ARTICLE X

Prorations and Closing Expenses

10.1     Closing Adjustments. In addition to any other credits or prorations
provided elsewhere in this Agreement, the Purchase Price payable by Transferee
to Transferor at Closing pursuant to Section 1.2 shall be adjusted as of the
Proration Time in accordance with the provisions set forth in this Section 10.1.
Transferee and Transferor agree to cause their accountants to prepare a
proration schedule (the “Proration Schedule”) of adjustments not later than 3
Business Days prior to Closing. Such adjustments, if and to the extent known and
agreed upon as of the Closing Date, shall be (i) added to the Purchase Price and
paid by Transferee to Transferor (if the prorations result in a net credit to
Transferor), or (ii) credited to the amount of Purchase Price payable by
Transferee to Transferor (if the prorations result in a net credit to
Transferee). Any such adjustments or other adjustments prescribed under this
Agreement, which

 

37

 

22510983v9



are not determined or agreed upon as of the Closing Date, shall be paid by
Transferee or Transferor to the other party in cash as soon as practicable
following the Closing Date pursuant to the terms of Sections 10.1(h) and (m),
which payments from Transferee or Transferor, as the case may be, to the other
party shall be treated by the parties as a purchase price adjustment for all
income tax purposes. All such prorations and adjustments under this Agreement
shall be calculated based on the actual number of days of the applicable
calendar month and on a 365 day year, as applicable. The provisions of this
Section 10.1 shall survive Closing.

(a)             Real estate taxes and assessments and personal property taxes
related to the Property, to the extent not paid directly by a Tenant to the
applicable authorities, shall be prorated between Transferor and Transferee at
Closing. If Closing shall occur before the amount of taxes is fixed for the
Property, the apportionment of all such taxes shall be made based upon one
hundred percent (100%) of the tax rate for the preceding year, applied to the
latest assessed valuation of the Property. Upon receipt of the actual tax bill
for the Property, the proration of taxes made at Closing shall be subject to
adjustment pursuant to Section 10.1(h) and Section 10.1(m). Refunds of the
foregoing for the tax year in which the Closing occurs, net of the reasonable
out-of-pocket costs of pursuing any tax contest or proceeding or collecting such
funds, shall be prorated in proportion to the respective shares thereof borne by
the parties under the preceding sentence, subject to the rights of Tenants to
receive all or part of such refunds. Any portion of a refund payable to a Tenant
for any period shall be paid to Transferee, who shall effect, and be liable for,
payment thereof to such Tenant.

(b)             Any and all income and other expenses attributable to the
Property (including, without limitation, income and expenses under the
Continuing Contracts and interest under the Existing Mortgage Loan) shall be
prorated between Transferor and Transferee at Closing, subject to any other
provision of this Section 10.1 that expressly governs the allocation or
adjustment of a specific type of income or expense.

(c)             Transferor shall arrange for final meter readings on all
utilities, to the extent not paid for directly by a Tenant to the applicable
utility provider, at the Property to be taken prior to the Closing Date.
Transferor shall be responsible for the payment of all such utilities used prior
to the Proration Time and Transferee shall be responsible for the payment of all
such utilities used on or after the Proration Time. With respect to any utility
at the Property for which there is no meter, the expenses for such utility shall
be prorated between Transferor and Transferee at Closing based upon the most
current bill for such utility. All deposits with utility companies will be left
in place with such utility companies, and Transferor shall receive a credit
therefor at Closing.

(d)             Basic rents, which include rent denominated on a square foot
basis as well as percentage rent for the Tenants who pay percentage rent in lieu
of rent denominated on a square foot basis, in each case, from the Property
(“Basic Rent”), percentage of sales/overage rents and additional rent relating
to electricity, HVAC and pass-through charges of taxes, operating, maintenance
and other similar expenses, in each case, from the Property (collectively,
“Additional Rent”) shall, subject to Section 10.1(e), be prorated between
Transferor and

 

38

 

22510983v9



Transferee based upon Basic Rent and Additional Rent actually collected (and,
with respect to percentage rent, in proportion to the relative number of days in
the subject percentage rent lease period occurring prior and subsequent to the
Proration Time) or currently due and payable (not more than 30 days overdue).
All prepaid Basic Rent, Additional Rent and other income from the Property shall
be credited to Transferee at Closing, if and to the extent the same is properly
allocable to a period of time on or after the Proration Time. With respect to
Additional Rent which is paid based upon an estimate with an end-of-year
(calendar or fiscal) accounting and adjustment or otherwise, Transferor and
Transferee shall, after Closing, make any adjustments to the proration of such
items made at Closing, in accordance with the applicable provisions of Section
10.1(i), promptly after the final rental, tax and operating expense numbers
become available and such end-of-year accountings are completed. Any adjustments
for percentage rent payments or other Additional Rent payments shall be made for
any Tenant after completion of the applicable percentage rent lease period or
the applicable Additional Rent Year for such Tenant.

(e)             Basic Rent and Additional Rent which is more than 30 days
delinquent and remains uncollected at Closing shall not be prorated between
Transferor and Transferee at Closing. At Closing, Transferor shall furnish to
Transferee a schedule of delinquent Basic Rent and Additional Rent which is more
than 30 days overdue under the Tenant Leases. Any Basic Rent or Additional Rent
received by Transferor or its affiliates from and after the Closing Date shall
promptly be remitted to Transferee, for application in accordance with this
Agreement. In accordance with Section 10.1(m), Transferor shall be entitled to a
credit for Transferor’s pro rata share of any delinquent Basic Rent and
Additional Rent collected by Transferee (including any amounts remitted to
Transferee by Transferor pursuant to the provisions of Section 10.1), less the
reasonable out-of-pocket costs and expenses actually incurred by Transferee in
collecting such delinquent Basic Rent and Additional Rent, promptly after
receipt thereof by Transferee; provided, however, that sums so collected shall
be applied, first, in payment of Basic Rent and Additional Rent for the then
current-month (if not the month in which the Closing Date occurs), second, in
payment of the Basic Rent and Additional Rent for the calendar month in which
the Closing Date occurs, third, in payment of Basic Rent and Additional Rent for
other periods delinquent subsequent to the Closing Date, and finally, in payment
of Basic Rent and Additional Rent for periods prior to the Closing Date in
reverse order in which they were due. Notwithstanding the foregoing, if and to
the extent that any delinquent Basic Rent or Additional Rent owed by a former
tenant of the Property that as of the Closing Date is no longer in occupancy and
has no right of occupancy under any unexpired or unterminated lease (including,
in the case of any such former tenant that is the debtor in a federal Bankruptcy
Code case, any award or other payment on account of a claim for such delinquent
Basic Rent or Additional Rent is ordered or allowed by the bankruptcy court in
such case) is collected by Transferor or Transferee, such Basic Rent or
Additional Rent shall, in accordance with Section 10.1(m), be credited to
Transferor. Transferee shall, in the ordinary course of business when Transferor
sends bills to Tenants, bill Tenants owing Basic Rent and Additional Rent for
periods prior to the Closing Date (regardless of whether such Basic Rent or
Additional Rent was previously billed or unbilled or delinquent prior to the
Closing Date), for a period of one year following the Closing

 

39

 

22510983v9



Date and shall in the ordinary course of business, use commercially reasonable
efforts to collect such past due Basic Rent and Additional Rent and shall
promptly notify Transferor if Transferee commences any legal action to collect
such past due Basic Rent and Additional Rent; provided, however, that Transferee
shall have no obligation to incur any extraordinary expense, institute
litigation or engage a collection agency in attempting to collect the same, but
if Transferee elects to institute such litigation then Transferee will include
any sums due Transferor in its collection efforts.

(f)              To the extent that any Tenant, pursuant to a right contained in
an existing Tenant Lease, conducts an audit respecting any Additional Rent
calculation (a “Rent Audit”) for an accounting period that expired prior to the
Proration Time, or otherwise becomes entitled to a refund of Additional Rent
with respect to a period prior to the Proration Time, Transferor shall be liable
for any refund due to such Tenant or shall be entitled to receive and retain any
additional payments due from such Tenant as the result of such Rent Audit. Rent
Audits solely for accounting periods that expire prior to the Proration Time
shall be settled by Transferor in accordance with the applicable existing Tenant
Lease, subject to Transferee’s approval, which shall not be unreasonably
withheld, delayed or conditioned (it being agreed that it shall not be
unreasonable for Transferee to withhold consent to any settlement involving a
cap or fixed contribution for Additional Rent for periods after the Proration
Time), provided, however, that Transferee’s consent to any such settlement shall
not be required if the Tenant as part of such settlement agrees that such
settlement shall not be binding on the landlord in calculating similar amounts
for subsequent years and that such Tenant will not introduce any such settlement
in challenging amounts due in any subsequent year. Rent Audits for accounting
periods commencing prior to the Closing Date but not ending until after the
Closing Date shall be settled by Transferee acting in good faith and in
accordance with the applicable existing Tenant Lease; provided, however, that
Transferee shall not agree to any settlement of a Rent Audit for any such
accounting period in which the landlord makes concessions with respect to the
accounting period in question in exchange for concessions by the Tenant in
respect of subsequent accounting periods without Transferor’s consent, which
shall not be unreasonably withheld, conditioned or delayed; and provided,
further, that any payment that the landlord becomes obligated to make or
entitled to receive as a result any such Rent Audit (and any reasonable
out-of-pocket costs and expenses incurred in connection therewith, including
reasonable attorneys’ fees and disbursements) shall, subject to Section 10.1(m),
be apportioned between Transferor and Transferee in proportion to the respective
numbers of days during the accounting period in question that the Sale Interest
is owned by Transferor and Transferee. In the case of a multi-year dispute where
a portion of the period in question relates to a time periods prior to the
Closing Date and a portion relates to a time period from and after the Closing
Date, the parties shall each bear a proportionate share of the reasonable
out-of-pocket costs and expenses incurred in connection with such dispute in
proportion to the time periods involved.

(g)             All Tenant Deposits, prepaid rentals under Tenant Leases,
cleaning fees and other fees properly allocable to the period from and after the
Closing Date, and deposits related to the Property (including deposits in any
marketing funds related to the Property, if any),

 

40

 

22510983v9



shall either be assigned or credited to Transferee at Closing, and Transferee
shall thereafter be liable to such Tenants for such Tenant Deposits, prepaid
rentals under Tenant Leases, cleaning fees and other fees and deposits, which
liability shall survive Closing. Any Tenant Deposits maintained in the form of a
letter of credit shall be delivered to Transferee or remain with Property Owner
at Closing. From and after the Effective Date, Transferor shall not apply any
cash Tenant Deposit or draw down on any Tenant Deposit in the form of a letter
of credit unless the applicable Tenant is in default under its Tenant Lease and
notice of such draw is given to Transferee. Transferor shall be entitled to the
benefit of all Termination Payments (other than Pro-Rated Termination Payments),
regardless of when received for any Early Terminated Tenant Lease. To the extent
any such Termination Payments (other than Pro-Rated Termination Payments) are
received after Closing, the same shall be paid to Transferee and credited to
Transferor in accordance with Section 10.1(m). All Pro-Rated Termination
Payments shall be pro-rated between Transferor and Transferee as of the
Proration Time (taking into account the remaining term of the Early Terminated
Tenant Lease at the time of its expiration or termination) in accordance with
Section 10.1(h) and (m).

(h)             The prorations and adjustments described in this Section 10.1
shall be made as of 11:59 p.m. on the day immediately preceding the Closing Date
(the “Proration Time”), as if Transferee were vested with title to the Sale
Interest during the entire day upon which Closing occurs, and, for purposes of
the Closing, shall be based upon the actual number of days of ownership of the
Sale Interest by Transferor and Transferee. All prorations and adjustments
determined on the Closing Date described in this Section 10.1 shall be effected
by crediting or debiting the Purchase Price. Transferor and Transferee agree to
adjust between themselves after the Closing, as promptly as practicable, any
errors or omissions in the prorations made at Closing; provided, however, that,
subject to the provisions of 10.1(i), such prorations shall be deemed final and
not subject to further post-Closing adjustments if no such adjustments have been
requested in good faith within one year after the Closing Date, but with only
respect to Tenant Contributions which are then being disputed by a Tenant,
prorations which have previously been requested in good faith but have not yet
been completed prior to such date may be completed after the expiration of such
one-year period. All of the foregoing post-Closing adjustments shall be subject
to Section 10.1(m).

(i)              At the time of final calculation and collection of Additional
Rent payments from Tenants who under their Tenant Leases pay pass-through
expenses such as common area maintenance, insurance, taxes and other
pass-through expenses (collectively, the “Tenant Contributions”) during calendar
year 2007 or any applicable fiscal year period which includes the Closing Date
(the “Additional Rent Year”), there shall be after Closing a re-proration
between Transferor and Transferee as to the Tenant Contributions. Such
re-proration shall not be made on the basis of a per diem method of allocation,
but shall instead be apportioned between Transferor and Transferee on the basis
of the relative share of actual expenses in question incurred by Transferor and
Transferee during the Additional Rent Year. All other items to be prorated
hereunder (other than Tenant Contributions) shall be apportioned on a per diem
method of allocation. Within 150 days after the end of the Additional Rent Year,

 

41

 

22510983v9



Transferee shall (i) calculate (with Transferor’s reasonable cooperation and
provision of any reasonably necessary information, but Transferor shall not be
required to incur any third party costs) the amount of any such necessary
re-proration, and (ii) prepare and submit such calculation in a Notice to
Transferor for Transferor’s review and approval (which approval shall not be
unreasonably withheld, delayed or conditioned). If Transferor delivers to
Transferee its written objection to such calculation within 15 Business Days of
their receipt of the Notice delivered by Transferee pursuant to clause (ii) of
the preceding sentence, the parties shall in good faith work together to
promptly adjust such calculation to the mutual satisfaction of Transferee and
Transferor. If Transferor fails to deliver to Transferee a written objection to
such calculation within such 15-Business Day period, Transferor shall be deemed
to have consented to such calculation. Thereafter, Transferee shall promptly
bill Tenants for amounts due for Tenant Contributions which are attributable to
periods prior to the Closing during the Additional Rent Year and, as such
amounts are collected, deliver to Transferor re-proration amounts due Transferor
within 5 Business Days after the end of each month in which Transferee receives
such money.

(j)              In the event that Transferee elects not to institute litigation
for any Basic Rent and/or Additional Rent which is due and owing in whole or in
part to Transferor from any Tenant no longer in occupancy whose tenancy under
its Tenant Lease has expired or terminated as of the Closing Date, Transferor
shall have the right in their own name to institute such litigation; and take
any and all steps they deem appropriate, including litigation, to collect
delinquent Basic Rent and Additional Rent from any Tenant whose tenancy under
its Tenant Lease has expired or terminated, subject to Section 10.1(m).

(k)             Transferee shall receive a credit for (i) the amount of any
unpaid, non-disbursed Tenant incentives, concessions, abatements, free rent
amounts, allowances or inducements, including work to be performed by Property
Owner for the Tenants (and any of the foregoing that are not payable by the
Closing Date) for the current term of Tenant Leases that were in effect on the
Effective Date and for the initial term of Tenant Leases that are entered into
in accordance with Section 6.1(c), and (ii) unpaid third party leasing and
brokerage fees and commissions for (A) the current term of Tenant Leases that
were in effect on the Effective Date, and (B) the initial term of Tenant Leases
that are entered into in accordance with Section 6.1(c).

(l)              There will be no proration or adjustment for any giftcard or
gift certificates issued under the Westfield Gift Card Program.

(m)            Notwithstanding anything to the contrary in this Section 10.1, if
in accordance with Section 10.1 or Section 1.2(b), any item of income or expense
attributable to the Property (including, without limitation, as a result of any
Pro-Rated Termination Payments received by Transferor or Transferee after the
Closing Date) is re-prorated or adjusted between Transferor and Transferee after
Closing, and such re-prorations and/or adjustments result in a net credit to
Transferee or Transferor, as the case may be, then the amount of such net credit
shall be paid in cash by Transferor to Transferee, or by Transferee to
Transferor, as the case may be, which payment shall be treated by the parties as
a purchase price adjustment for all income tax

 

42

 

22510983v9



purposes. If after Closing, either Transferor or Transferee collects Basic Rent,
Additional Rent or Termination Payments, to which Transferor is entitled in
accordance with this Section 10.1, such Basic Rent, Additional Rent or
Termination Payments shall be promptly remitted to Transferor (if collected by
Transferee) or retained by Transferor (if collected by Transferor).

10.2     Closing Costs. Each party shall pay its own costs and expenses arising
in connection with the Closing (including, its own attorneys’ and advisors’
fees, charges and disbursements), except that the costs specifically set forth
in this Section 10.2 shall be allocated between the parties as set forth herein.
Subject to the terms of Section 1.2, Transferor shall be responsible for the
following closing costs (such costs being referred to herein as “Transferor’s
Closing Costs”): (a) the cost of discharging any Liens against, and other
matters affecting title to, the Property and recording any instruments in
connection therewith, if and to the extent Transferor is expressly obligated
under Section 2.2, or otherwise elects, to discharge such Liens, (b) one-half of
the customary closing costs and escrow fees of the Title Company and Escrow
Agent related to the direct and/or indirect transfer of the Property and the
Sale Interest, (c) one-half of the Assumption Fees, and (d) the costs and
expenses incurred in connection with the termination of certain Contracts, as
and to the extent payable by Transferor pursuant to Section 6.3. Transferee
shall be responsible for, and shall pay, the following closing costs (such costs
being referred to herein as “Transferee’s Closing Costs”): (i) any documentary,
transfer, stamp, sales, use, gross receipts or similar taxes related to the
transfer of the Sale Interest; (ii) other than the Incremental Title Costs, the
premium for the Title Policy (and all endorsements thereto); (iii) one-half of
the customary closing costs and escrow fees of the Title Company and Escrow
Agent related to the direct and/or indirect transfer of the Property and the
Sale Interest; (iv) one-half of the Assumption Fees, (v) the cost of the Survey,
and (vi) the costs and expenses incurred in connection with the termination of
certain Contracts, as and to the extent payable by Transferee pursuant to
Section 6.3. The provisions of this Section 10.2 shall survive Closing.

10.3     Settlement Sheet. At Closing, Transferor and Transferee shall execute
the Closing Statement to reflect the credits, prorations and adjustments
contemplated by or specifically provided for in this Agreement. The Closing
Statement shall not duplicate the Proration Schedule and shall be prepared by
the Title Company and approved by Transferee and Transferor, both acting
reasonably.

10.4     Post-Closing Cooperation. After Closing, Transferor and Transferee
shall, and shall cause their respective affiliates (including any current or
future property manager) to, reasonably cooperate with each other in case of
either party’s need in response to any legal requirement, regulatory audit
requirement, tax audit, tax return preparation, Rent Audit, or any audit of any
charges assessed against parties to any REA, or in response to any litigation
threatened or brought against either party (including cooperating with respect
to filing any claim for any insurance for the benefit of Property Owner with
respect to such litigation), or for any other legitimate business reason, by
allowing the other party and its agents and representatives access, upon
reasonable advance notice and at reasonable times, to examine and make copies of
any and all instruments, files and records in such party’s possession or
reasonable control

 

43

 

22510983v9



pertaining to the Property, Property Owner, or the Sale Interest (collectively,
the “Subject Files”). The foregoing shall not limit Transferor’s or Transferee’s
right to destroy any or all of the Subject Files in the ordinary course of its
business or otherwise, provided, that, Transferor shall provide 30 days’ prior
written notice of its intention to do so, in which event Transferee may elect
within such 30 day period by providing written notice to Transferor to take
possession of any or all of the Subject Files. If Transferee fails to timely
make such election within such 30 day period, Transferee shall be deemed to have
waived its right to take possession of the Subject Files and Transferor shall
thereafter be entitled to destroy any or all of the Subject Files. The
provisions of this Section 10.4 shall survive Closing for a period of 4 years.

10.5     SEC Reporting Requirements. From and after the Effective Date until the
1st year anniversary of the Closing Date, Transferor shall, from time to time,
upon reasonable advance written notice from Transferee, use commercially
reasonable efforts to provide Transferee and its representatives with financial,
leasing and other information pertaining to the period of Property Owner’s
ownership and operation of its Property that is, in the reasonable opinion of
Transferee and its outside, third party accountants, relevant to and reasonably
necessary for the preparation of financial statements and the audit of such
financial statements in accordance with generally accepted auditing standards in
connection with Transferee’s (or its affiliates’) obligations under any or all
of (x) Rule 3-05 (but only to the extent such Rule 3-05 references Rule 3-14 of
Regulation S-X of the regulations of the Securities and Exchange Commission (the
“SEC”)) and Rule 3-14 of Regulation S-X of the regulations of the SEC, as
applicable; (y) any other rule issued by the SEC and applicable to Transferee;
and (z) any registration statement, report or disclosure statement filed with
the SEC by or on behalf of Transferee.

ARTICLE XI

Remedies

11.1     Breach by Transferor. If Closing fails to occur because of a default by
Transferor of any provision hereof, or any other agreement between or among
Transferor and Transferee or their respective affiliates, Transferee shall be
entitled to exercise the remedies set forth in this Section 11.1, provided, that
Transferee, as a condition precedent to the exercise of its remedies or
termination of this Agreement, shall be required to give Transferor written
notice of the same. Transferor shall have 10 Business Days from the receipt of
such notice to cure the default. If Transferor timely cures the default, the
default shall be deemed waived and this Agreement shall continue in full force
and effect. If Transferor fails to timely cure such default, Transferee, at
Transferee’s option, shall be entitled to exercise either (but not both) of the
following remedies: (i) terminate this Agreement, in which event both parties
shall be discharged from all duties and performance hereunder, except for any
obligations which by their terms survive any termination of this Agreement; or
(ii) seek specific performance of Transferor’s obligations hereunder; provided,
however, that any action for specific performance shall be commenced within
ninety (90) days after such default, and if Transferee prevails thereunder,
Transferor shall reimburse Transferee for all reasonable legal fees, court costs
and all other costs of such action.

 

44

 

22510983v9



11.2     Breach by Transferee. If Closing fails to occur because of a default by
Transferee of any provision hereof, or any other agreement between or among
Transferor and Transferee or their respective affiliates, Transferor shall be
entitled to exercise the remedies set forth in this Section 11.2, provided, that
Transferor, as a condition precedent to the exercise of their remedies or
termination of this Agreement, shall be required to give Transferee written
notice of the same. Transferee shall have 10 Business Days from the receipt of
such notice to cure the default. If Transferee timely cures the default, the
default shall be deemed waived and this Agreement shall continue in full force
and effect. If Transferee fails to timely cure such default, Transferor shall be
entitled to terminate this Agreement pursuant to the terms of this Section 11.2.
IF TRANSFEROR TERMINATES THIS AGREEMENT PURSUANT TO THIS SECTION 11.2,
TRANSFEREE AND TRANSFEROR AGREE THAT TRANSFEROR’S ACTUAL DAMAGES WOULD BE
IMPRACTICABLE OR EXTREMELY DIFFICULT TO FIX. THE PARTIES THEREFORE AGREE THAT,
IN SUCH EVENT, TRANSFEROR, AS TRANSFEROR’S SOLE AND EXCLUSIVE REMEDY, IS
ENTITLED TO LIQUIDATED DAMAGES IN THE AMOUNT OF THE DEPOSIT, IN WHICH CASE (A)
THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF TRANSFEREE AND TRANSFEROR
HEREUNDER SHALL BE OF NO FURTHER FORCE OR EFFECT AND NONE OF THE PARTIES SHALL
HAVE ANY FURTHER RIGHTS OR OBLIGATIONS HEREUNDER OTHER THAN PURSUANT TO ANY
PROVISION HEREOF WHICH EXPRESSLY SURVIVES THE TERMINATION OF THIS AGREEMENT, (B)
ESCROW AGENT SHALL DELIVER THE DEPOSIT TO TRANSFEROR PURSUANT TO TRANSFEROR’S
INSTRUCTIONS, AND THE SAME SHALL BE THE FULL, AGREED AND LIQUIDATED DAMAGES
(OTHER THAN ANY AMOUNTS PAYABLE PURSUANT TO THE INDEMNITY PROVISIONS OF SECTION
2.1), AND (C) ALL TITLE AND ESCROW CANCELLATION CHARGES, IF ANY, SHALL BE
CHARGED TO TRANSFEREE. THE PARTIES HEREBY AGREE THAT THE AMOUNT OF THE DEPOSIT
IS A FAIR AND REASONABLE ESTIMATE OF THE TOTAL DETRIMENT THAT TRANSFEROR WOULD
SUFFER IN THE EVENT OF TRANSFEREE’S DEFAULT AND FAILURE TO DULY COMPLETE THE
ACQUISITION HEREUNDER. TRANSFEROR IRREVOCABLY WAIVES THE RIGHT TO SEEK OR OBTAIN
ANY OTHER LEGAL OR EQUITABLE REMEDIES, INCLUDING THE REMEDIES OF DAMAGES AND
SPECIFIC PERFORMANCE (PROVIDED, THAT TRANSFEROR IS ABLE TO COLLECT THE FULL
AMOUNT OF THE DEPOSIT FROM ANY LETTER OF CREDIT PROVIDER, TO THE EXTENT
APPLICABLE. OTHERWISE TRANSFEROR SHALL HAVE THE RIGHT TO TAKE SUCH ACTION AS IS
REQUIRED TO COLLECT SUCH AMOUNT FROM SUCH LETTER OF CREDIT PROVIDER OR
TRANSFEREE).

 

45

 

22510983v9



TRANSFEROR AND TRANSFEREE ACKNOWLEDGE THAT THEY HAVE READ AND UNDERSTAND THE
PROVISIONS OF THIS SECTION 11.2, AND BY THEIR INITIALS IMMEDIATELY BELOW AGREE
TO BE BOUND BY ITS TERMS.


Transferor’s Initials

 


Transferee’s Initials

ARTICLE XII

Escrow

 

 

12.1

Escrow.

(a)             Escrow Agent is hereby appointed and designated to act as Escrow
Agent hereunder and is instructed to hold and deliver, pursuant to the terms of
this Agreement, the documents and funds to be deposited into escrow as herein
provided. Escrow Agent shall hold the Deposit in escrow (and, to the extent
delivered in the form of cash, in insured money market accounts, certificates of
deposit, United States Treasury Bills or such other interest-bearing accounts as
Transferee and Transferor, both acting reasonably, may jointly instruct from
time to time) until the earlier to occur of (i) the Closing Date, at which time
the Deposit shall be paid to Transferor and credited towards the Purchase Price
in accordance with the terms of Section 9.5(a), or (ii) the date on which Escrow
Agent is authorized to disburse the Deposit as set forth in Section 12.1(b). The
tax identification numbers of the parties shall be furnished to Escrow Agent
upon request.

(b)             If Closing does not occur, and either Transferor or Transferee
makes a written demand upon Escrow Agent for delivery of the Deposit, Escrow
Agent shall give written notice to the other party of such demand. If Escrow
Agent does not receive a written objection from such other party to the proposed
delivery on or before the 10th day after the giving of such notice, Escrow Agent
shall be authorized to make such delivery. If Escrow Agent does receive such
written objection within such 10-day period, Escrow Agent shall continue to hold
the Deposit until otherwise directed by joint written instructions from the
parties to this Agreement or a final judgment of a court of competent
jurisdiction. However, Escrow Agent shall have the right at any time to deposit
the Deposit with the clerk of a state court in the State of Missouri or the
State of New York. Escrow Agent shall give written notice of such deposit to
Transferor and Transferee as soon as reasonably practicable. Upon such deposit,
Escrow Agent shall be relieved and discharged of all further obligations and
responsibilities hereunder.

(c)             The parties acknowledge that Escrow Agent is acting solely as a
stakeholder at their request and for their convenience, that Escrow Agent shall
not be deemed to be the agent of either of the parties for any act or omission
on its part unless taken or suffered in

 

46

 

22510983v9



bad faith, in willful disregard of this Agreement or in gross negligence.
Transferor and Transferee jointly and severally shall indemnify, protect, defend
and hold Escrow Agent harmless from and against all Losses incurred in
connection with the performance of Escrow Agent’s duties hereunder, except with
respect to (i) actions or omissions taken or suffered by Escrow Agent in bad
faith, in willful disregard of this Agreement or in gross negligence on the part
of Escrow Agent, or (ii) any default by Escrow Agent in the performance of its
filing obligations under Section 12.1(e). Escrow Agent’s closing escrow fees, if
any, shall be paid in accordance with Section 10.2.

(d)             The parties shall deliver to Escrow Agent an executed copy of
this Agreement, which shall constitute their instructions to Escrow Agent.
Escrow Agent shall execute the signature page for Escrow Agent attached hereto
with respect to the provisions of this Section 12.1; provided, however, that (i)
Escrow Agent’s signature hereon shall not be a prerequisite to the binding
nature of this Agreement as between Transferee and Transferor, and the same
shall become fully effective as between Transferee and Transferor upon execution
by Transferee and Transferor, and (ii) the signature of Escrow Agent will not be
necessary to amend any provision of this Agreement other than this Section 12.1.

(e)             Escrow Agent, as the Person responsible for closing the
transaction within the meaning of Section 6045(e)(2)(A) of the Code, shall file
all necessary information reports, returns, and statements regarding the
transaction required by the Code including the tax reports required pursuant to
Section 6045 of the Code (but only to the extent that Escrow Agent is given the
information necessary to make such filings).

(f)              The parties hereto shall execute such additional escrow
instructions (not inconsistent with this Agreement as determined by counsel for
Transferee and Transferor) as Escrow Agent and/or Transferor and Transferee
shall reasonably deem necessary for its or their protection, including Escrow
Agent’s general provisions (as may be modified by Transferee, Transferor and
Escrow Agent) with respect to the documents and the funds to be deposited into
escrow as provided in this Agreement. In the event of any inconsistency between
the provisions of this Agreement and such additional escrow instructions, the
provisions of this Agreement shall govern, unless otherwise expressly agreed to
in writing by Transferor and Transferee.

(g)             The provisions of this Article XII shall survive Closing and the
delivery of the documents being delivered pursuant hereto, and shall not be
deemed merged into any instrument of conveyance delivered at Closing.

ARTICLE XIII

Miscellaneous

13.1     Brokers. Each of Transferor, on the one hand, and Transferee, on the
other hand, hereby represents and warrants to and agrees with the other that it
has not had, and it shall not have, any dealings with (and it has not engaged
and it will not engage) any third party to whom the payment of any broker’s fee,
finder’s fee, commission or similar compensation

 

47

 

22510983v9



(“Commission”) shall or may become due or payable in connection with the
transactions contemplated hereby. Each of Transferor, on the one hand, and
Transferee, on the other hand, hereby agrees to indemnify, hold harmless,
protect and defend the other and its respective affiliates and their officers,
directors and employees from and against any Loss for or in connection with any
claims for Commissions claimed or asserted by or through it in connection with
the transaction contemplated herein (or any breach of any of its representations
under this Section 13.1).

13.2     Expenses. Subject to the payment of Closing costs pursuant to Section
10.2 and any other provision of this Agreement, whether or not the transactions
contemplated by this Agreement are consummated, all fees and expenses incurred
by any party hereto in connection with this Agreement shall be borne by such
party.

13.3     Further Assurances. Each of the parties hereto agrees to perform,
execute and deliver such customary documents, writings, acts and further
assurances as may be necessary to carry out the intent and purpose of this
Agreement.

13.4     Survival of Representations and Warranties. All of Transferor’s and
Transferee’s respective representations, warranties, covenants and indemnities
set forth in Article IV and Article V, respectively, of this Agreement shall
survive Closing and the delivery of the Closing Documents, and shall not be
deemed merged into any instrument of conveyance delivered at Closing, for a
period of one year following the Closing (provided, however, that the
indemnities of Transferor, on the one hand, and Transferee, on the other hand,
set forth in Section 13.1, and the indemnity of Transferee set forth in Section
2.1, shall survive for the applicable statute of limitations). Each such
representation and warranty shall automatically be null and void and of no
further force and effect upon the expiration of the applicable survival period
specified above, and Transferee or Transferor, as applicable, shall not be
entitled to commence an action or proceeding claiming breach of any such
representation or warranty by the other at any time subsequent to the expiration
of the applicable survival period specified above. Subject to the foregoing, any
provision of this Agreement which by its terms requires observance or
performance subsequent to Closing, whether or not there is an express survival
provision, shall continue in force and effect following such Closing.

13.5     Partial Invalidity. If any provision of this Agreement is determined to
be unenforceable, such provision shall be reformed and enforced to the maximum
extent permitted by Law. If it cannot be reformed, it shall be stricken from and
construed for all purposes not to constitute a part of this Agreement, and the
remaining portions of this Agreement shall remain in full force and effect and
shall, for all purposes, constitute this entire Agreement.

13.6     Time of Essence. Time shall be of the essence with respect to all
matters contemplated by this Agreement.

13.7     Construction of Agreement. All parties hereto acknowledge that they
have had the benefit of independent counsel with regard to this Agreement and
that this Agreement has

 

48

 

22510983v9



been prepared as a result of the joint efforts of all parties and their
respective counsel. Accordingly, all parties agree that the provisions of this
Agreement shall not be construed or interpreted for or against any party hereto
based upon authorship.

13.8     Amendments/Waiver. Except as set forth in Section 12.1(d), no
amendment, change or modification of this Agreement shall be valid unless the
same is in writing and signed by the party or parties to be bound. No waiver of
any of the provisions of this Agreement shall be valid unless in writing and
signed by the party against whom it is sought to be enforced. No waiver of any
provision shall be deemed a continuing waiver of such provision or of this
Agreement.

13.9     Entire Agreement. This Agreement, together with the Exhibits and
Schedules attached hereto, and the Closing Documents, constitutes the entire
agreement between the parties relating to the subject matter hereof and
supersedes all prior negotiations, agreements, understandings, letters of intent
and discussions (whether oral or written) between the parties, and there are no
promises, agreements, conditions, undertakings, warranties or representations,
oral or written, express or implied, between the parties other than as expressly
herein set forth.

13.10   Counterparts; Facsimile. This Agreement may be executed in two or more
counterparts, each of which will constitute an original, and all of which
together shall constitute one and the same agreement. Executed copies hereof may
be delivered by facsimile (or other electronic means) and, upon receipt, shall
be deemed originals and binding upon the parties hereto. Without limiting or
otherwise affecting the validity of executed copies hereof that have been
delivered by facsimile (or other electronic means), the parties will use their
best efforts to deliver originals as promptly as possible after execution.

13.11   Dates. If any date set forth in this Agreement for the delivery of any
document or the happening of any event (such as, for example, the Closing Date)
should, under the terms hereof, fall on a non-Business Day, then such date shall
be extended automatically to the next succeeding Business Day.

13.12   Governing Law/Jurisdiction. This Agreement and the legal relations
between the parties hereto shall be governed by and construed in accordance with
the internal laws of the State of New York, without regard to the conflicts of
laws principles thereof. Any action brought to interpret or enforce this
Agreement shall be brought in a court of competent jurisdiction in the State of
New York and each party hereto agrees to submit to personal jurisdiction in the
State of New York in any action or proceeding arising out of this Agreement and,
in furtherance of such agreement, each party hereby agrees and consents that,
without limiting other methods of obtaining jurisdiction, personal jurisdiction
over such party in any such action or proceeding may be obtained within or
without the jurisdiction of any court located in New York, and that any process
or notice of motion or other application to any such court in connection with
any such action or proceeding may be served upon such party by registered or
certified mail to or by personal service at the last known address of such
party, whether such address be within or without the jurisdiction of any such
court.

 

49

 

22510983v9



13.13   Notices. All notices, consents, reports, demands, requests and other
communications required or permitted hereunder (“Notices”) shall be in writing,
and shall be: (a) personally delivered with a written receipt of delivery; (b)
sent by a nationally recognized overnight delivery service requiring a written
acknowledgement of receipt or providing a certification of delivery or attempted
delivery; (c) sent by certified or registered mail, return receipt requested; or
(d) sent by confirmed facsimile transmission with an original copy thereof
transmitted to the recipient by one of the means described in subsections (a)
through (c) no later than 3 Business Days thereafter. All Notices shall be
deemed effective when actually delivered as documented in a delivery receipt;
provided, however, that if the Notice was sent by overnight courier or mail as
aforesaid and is affirmatively refused or cannot be delivered during customary
business hours by reason of the absence of a signatory to acknowledge receipt,
or by reason of a change of address with respect to which the addressor did not
have either knowledge or written notice delivered in accordance with this
Section 13.13, then the first attempted delivery shall be deemed to constitute
delivery; and provided, further, however, that Notices properly given by
facsimile shall be deemed given when received by facsimile. Each party shall be
entitled to change its address for Notices from time to time by delivering to
the other parties Notice thereof in the manner herein provided for the delivery
of Notices. All Notices shall be sent to the addressee at its address set forth
following its name below:

 

To Transferor:

Westfield America Limited Partnership

c/o Westfield Corporation, Inc.

11601 Wilshire Blvd., 12th Floor

Los Angeles, California 90025-1748

Attention: Peter Schwartz, Esq. and Elizabeth Westman, Esq.

Telephone: (310) 445-2453 and (310) 575-6057

Facsimile: (310) 478-3987 and (310) 487-3173

 

with a copy to:

Debevoise & Plimpton LLP

919 Third Avenue

New York, New York 10022

Attention: Matthew T. Golden, Esq.

Telephone: (212) 909-6269

Facsimile: (212) 909-6836

 

To Transferee:

CBL & Associates Limited Partnership

c/o CBL & Associates Properties, Inc.

2030 Hamilton Place Boulevard

CBL Center, Suite 500

Chattanooga, Tennessee 37421

Attention: Scott Word

Telephone: (423) 490-8358

Facsimile: (423) 490-8390

 

50

 

22510983v9



 

with a copy to:

Morrison & Foerster LLP

1290 Avenue of the Americas

New York, New York 10104

Attention: Yaacov Gross, Esq.

Telephone: (212) 468-8012

Facsimile: (212) 468-7900

 

 

and to:

Husch & Eppenberger, LLC

2030 Hamilton Place Boulevard

CBL Center, Suite 210

Chattanooga, Tennessee 37421

Attention: Jeffery V. Curry, Esq.

Telephone: (423) 757-5910

Facsimile: (423) 899-1278

 

Any notice required hereunder to be delivered to Escrow Agent shall be delivered
in accordance with the above provisions as follows:

Fidelity National Title Insurance Company

1800 Parkway Place, Suite 700

Marietta, GA 30067

Attention:  Michael R. Sher

Telephone:  (888) 270-2050

Telecopier:  (770) 850-8222

Unless specifically required to be delivered to Escrow Agent pursuant to the
terms of this Agreement, no notice hereunder must be delivered to Escrow Agent
in order to be effective so long as it is delivered to the other parties in
accordance with the above provisions.

13.14   Headings/Use of Terms/Exhibits. The paragraph and section headings that
appear in this Agreement are for purposes of convenience of reference only and
are not to be construed as modifying, explaining, restricting or affecting the
substance of the paragraphs and sections in which they appear. Wherever the
singular number is used, and when the context requires, the same shall include
the plural and the masculine gender shall include the feminine and neuter
genders. The term “including” means “including, but not limited to” and “such
as” means “such as, but not limited to” and similar words are intended to be
inclusive. All references to clauses, sections and articles mean the clauses,
sections and articles in this Agreement. All Exhibits and Schedules attached
hereto are hereby incorporated herein by reference as though set out in full
herein.

13.15   Assignment. Except as otherwise provided in Section 13.20, neither
Transferor nor Transferee shall assign this Agreement or any rights hereunder,
or delegate any of its obligations, without the prior written approval of the
other. Subject to the provisions of this

 

51

 

22510983v9



Section 13.15, this Agreement shall be binding upon and inure to the benefit of
the parties and their respective heirs, personal representatives, successors and
permitted assigns. Except as specifically set forth or referred to herein,
nothing herein expressed or implied is intended or shall be construed to confer
upon or give to any Person, other than the parties hereto and their successors
or permitted assigns, any rights or remedies under or by reason of this
Agreement.

13.16   Attorneys’ Fees. If litigation or any other action is required by either
Transferor or Transferee to enforce or interpret the terms of this Agreement,
the prevailing party in such litigation or other action shall, in addition to
all other relief granted or awarded by the court or arbitrator, be awarded costs
and reasonable attorneys’ fees, charges and disbursements (including those of
in-house counsel) and expert witness fees and costs incurred by reason of such
litigation or other action and those incurred in preparation thereof at both the
trial and appellate levels.

 

 

13.17

Indemnification.

(a)             In addition to any other indemnity under this Agreement,
Transferor agrees to indemnify, protect, hold harmless and, if requested by
Transferee in Transferee’s sole and absolute discretion, defend (with counsel of
Transferor’s choosing, subject to Transferee’s consent, not to be unreasonably
withheld, delayed or conditioned) Transferee, its successors and assigns, from
any and all Losses to the extent arising out of or in connection with any breach
of any of Transferor’s representations, warranties, covenants or agreements
herein or in any of the Closing Documents (provided, however, that Transferor’s
indemnity obligations with respect to the matters described in this subsection
(a) shall be subject to the limitations set forth in Article IV and Section
13.4).

(b)             In addition to any other indemnity under this Agreement,
Transferee agrees to indemnify, protect, hold harmless and, if requested by
Transferor in Transferor’s sole and absolute discretion, defend (with counsel of
Transferee’s choosing, subject to Transferor’s consent, not to be unreasonably
withheld, delayed or conditioned) Transferor, its successors and assigns, from
any and all Losses to the extent arising out of or in connection with any breach
of any of Transferee’s representations, warranties, covenants or agreements
herein or in any of the Closing Documents (provided, however, that Transferee’s
indemnity obligations with respect to the matters described in this subsection
(b) shall be subject to the limitations set forth in Article V and Section
13.4).

13.18   Limitation on Liability. The obligations and liabilities of Transferor
hereunder will be solely the obligations and liabilities of Transferor, and no
direct or indirect stockholder, officer, director, partner, agent or employee of
Transferor will be obligated personally for any debt, obligation or liability of
Transferor, except, unless and to the extent that such obligation or liability
is incurred in connection with any fraudulent action taken by such stockholder,
officer, partner, director, agent or employee. The obligations and liabilities
of Transferee hereunder will be solely the obligations and liabilities of
Transferee, and no direct or indirect stockholder, officer, director, agent or
employee of Transferee will be obligated personally for any debt, obligation or
liability of Transferee, except, unless and to the extent that such obligation
or

 

52

 

22510983v9



liability is incurred in connection with any fraudulent action taken by such
stockholder, officer, director, agent or employee.

13.19   Confidentiality. Transferor and Transferee shall, prior to the Closing,
maintain the confidentiality of the transactions contemplated hereby and shall
not, except as required by law, governmental regulation or the requirements of
any stock exchange applicable to Transferor or Transferee, disclose the terms of
this Agreement or of such transactions to any third parties whomsoever other
than the principals of Escrow Agent, the Title Company and such other Persons
whose assistance is required in carrying out the terms of this Agreement.
Neither Transferor nor Transferee shall at any time issue a press release
regarding the transactions contemplated hereby unless such release or
communication has received the prior approval (not to be unreasonably withheld
or delayed) of the other parties hereto. Transferee and Transferor shall
cooperate with each other to agree upon the initial presentation materials
regarding the transaction. Transferee agrees that all documents and information
regarding the Property, the Sale Interest and/or Property Owner, of whatsoever
nature made available to Transferee or any of their agents, employees,
contractors and representatives by Transferor or any Transferor Related Party
and the results of all tests and studies of the Property, if any, are
confidential and, prior to the Closing, none of Transferee or any of its agents,
employees, contractors and representatives, shall disclose any such documents or
information to any other Person except those assisting it with the analysis of
the Property, the Sale Interest or Property Owner, and only after procuring such
Person’s agreement to abide by these confidentiality restrictions.
Notwithstanding the foregoing, the parties hereto (and each employee,
representative, or other agent of the parties) may disclose to any and all
Persons, without limitation of any kind, the tax treatment and any facts that
may be relevant to the tax structure of Transferee and the transactions
contemplated by this Agreement; provided, however, that no party (and no
employee, representative or other agent thereof) shall disclose any other
information that is not necessary to understand the tax treatment and tax
structure of Transferee and the transactions contemplated by this Agreement, and
any information that could lead another to determine the identity of the parties
hereto, or any other information to the extent that such disclosure could result
in a violation of any Federal or state securities laws. This Section 13.19 shall
survive Closing or termination of the Agreement.

13.20   Transferor’s Like-Kind Exchange. Transferor and Transferee acknowledge
and agree that the purchase and sale of each of the Sale Interest and the Option
Interest may be part of a tax-free exchange by Transferor under Section 1031 of
the Internal Revenue Code and Revenue Procedure 2000-37, 2000-40 I.R.B. 308
(each a “Like Kind Exchange”). Transferee hereby agrees to reasonably cooperate
with Transferor to facilitate such Like Kind Exchange if requested by the
Transferor, provided, that (a) Transferee shall not be required to take title
to, contract for the acquisition of or acquire any other property, (b) such Like
Kind Exchange shall not affect the representations, warranties, liabilities and
obligations of the parties to each other under this Agreement, and (c)
Transferee shall not incur any additional cost, expense or direct or contingent
liability arising out of or in connection with such Like Kind Exchange.
Notwithstanding anything to the contrary contained in this Agreement, if
Transferor so elects to

 

53

 

22510983v9



close the transfer of as a Like Kind Exchange, then (i) Transferor, at its sole
option, may assign its rights under this Agreement to transfer the Sale Interest
and/or the Option Interest, as applicable, under this Agreement, and may assign
its rights to receive the Purchase Price and/or the purchase price for the
Option Interest, to a deferred exchange intermediary or an exchange
accommodation titleholder (each an “Intermediary”); (ii) such delegation and
assignment shall in no way reduce, modify or otherwise affect the obligations of
Transferor pursuant to this Agreement; (iii) such delegation and assignment
shall in no way decrease, modify or otherwise affect the rights of Transferee
pursuant to this Agreement or increase the obligations of Transferee; (iv) such
delegation and assignment shall not delay the Closing beyond the Outside Closing
Date; (v) Transferor shall remain fully liable for its obligations under this
Agreement as if such delegation and assignment shall not have taken place; (vi)
the Intermediary shall have no liability to Transferee; (vii) the closing of the
transfer of the Sale Interest and/or the Option Interest, as applicable, to
Transferee shall be undertaken by direct assignment from Transferor to
Transferee; (viii) Transferor shall indemnify, protect, defend and hold harmless
Transferee from and against any and all liability arising from and out of such
exchange by Transferor.

[Remainder of Page Left Blank Intentionally; Signature Page Follows]

 

54

 

22510983v9



IN WITNESS WHEREOF, the parties have caused this Purchase and Sale Agreement to
be executed as of the date first set forth above.

TRANSFEREE:

 

CBL & ASSOCIATES LIMITED PARTNERSHIP, a Delaware limited partnership

 

 

By:

CBL Holdings I, Inc., its general partner

 

 

By:

/s/ Stephen D. Lebovitz

 

Name: Stephen D. Lebovitz

 

Title: President

 

 

TRANSFEROR:

 

WESTFIELD AMERICA LIMITED PARTNERSHIP, a

Delaware limited partnership

 

 

By:

Westfield U.S. Holdings, LLC, its general partner

 

 

 

By:

/s/ Peter Lowy

 

Name: Peter Lowy

 

Title: Chief Executive Officer

 

 

 

 

22510983v9



SIGNATURE PAGE

ESCROW AGENT

The undersigned hereby accepts the foregoing Purchase and Sale Agreement (the
“Agreement”) and executes this Signature Page for the purpose of agreeing to the
provisions of the Agreement applicable to Escrow Agent (as defined in the
Agreement) and agreeing to act as Escrow Agent in strict accordance with the
terms thereof.

ESCROW AGENT:

 

FIDELITY TITLE INSURANCE COMPANY

 

 

By:

/s/ Michael R. Sher

 

Name: Michael R. Sher

 

Title: Vice President/NTS Counsel

 

 

Date:

August 9, 2007

 

22510983v9



LIST OF SCHEDULES

Defined Terms

Schedule 1

Permitted Exceptions

Schedule 2.2(a)

Mechanics’ Liens Arising from Work Performed for Property Owner

Schedule 2.2(b)

Other Names for Transferor and Property Owner

Schedule 4.1(a)

Tenant Leases Not in Full Force and Effect; Defaults under Tenant Leases

Schedule 4.5(b)

Rent Roll

Schedule 4.5(c)

Contract List

Schedule 4.5(d)

Defaults under Continuing Contracts or Permits; Defaults under Permitted
Exceptions

Schedule 4.5(e)

Third Party Brokerage and Leasing Agreement Where Fees are Payable

Schedule 4.5(f)

Threatened Actions, Property Violations and Proceedings

Schedule 4.6

Environmental Reports

Schedule 4.7

Pending Tax Proceedings

Schedule 4.8(a)

Notice of Tax Audits

Schedule 4.8(b)

 

 

22510983v9



 

Tax Matters Agreements

Schedule 4.8(c)

Tax Basis of the Property

Schedule 4.8(d)

Tax Depreciation Schedule

Schedule 4.8(e)

Property Employees

Schedule 4.11

Material Liabilities of Property Owner Other than (i) Liabilities Reflected in
Property Owner’s financial statements described in Section 4.14, and (ii)
Liabilities Incurred in the Ordinary Course of Business of Owning or Operating
the Property

Schedule 4.14

Existing Loan Documents; Outstanding Principal Balance

Schedule 4.17

Approved Transactions Guidelines

Schedule 6.1(c)

Terminated Contracts

Schedule 6.3

Anchor Tenants

Schedule 6.6

 

 

 

22510983v9



LIST OF EXHIBITS

Exhibit A

Form of Tenant Estoppel

Exhibit B

Form of Assignment and Assumption of Sale Interest

Exhibit C

Form of Non-Foreign Affidavit

Exhibit D-1

Form of Title Affidavit

Exhibit D-2

Form of Non-Imputation Affidavit

Exhibit E

Form of Tenant Notification Letter

Exhibit F

Form of Letter of Credit

Exhibit G

Legal Description of Property

Exhibit H

Legal Description of Option Property

Exhibit I

Assumed Guaranties

 

 

22510983v9



SCHEDULE 1

GLOSSARY OF DEFINITIONS

As used in the foregoing Purchase and Sale Agreement, the following terms shall
have the following meanings:

“Access Agreement” has the meaning set forth in Section 2.1.

“Accountants” has the meaning set forth in Section 10.5.

“Act” means the Securities Act of 1933, as amended.

“Additional Rent” has the meaning set forth in Section 10.1(d).

“Additional Rent Year” has the meaning set forth in Section 10.1(i).

“Agreement” has the meaning set forth in the opening paragraph hereto.

“Anchor Tenant” has the meaning set forth in Section 6.6.

“Anchor Estoppels” has the meaning set forth in Section 6.6.

“Approved Transactions Guidelines” has the meaning set forth in Section 6.1(c).

“Assignment and Assumption of Sale Interest” has the meaning set forth in
Section 9.2(b).

“Assumed Guaranties” means, with respect to the Existing Mortgage Loan, those
guaranties and indemnities set forth on Exhibit I attached hereto.

“Assumption Fees” has the meaning set forth in Section 6.8(e).

“Basic Rent” has the meaning set forth in Section 10.1(d).

“Bringdown Certificate” has the meaning set forth in Section 6.1(c).

“Business Day” means each day of the year other than Saturdays, Sundays, legal
holidays and days on which banking institutions are generally authorized or
obligated by Law to close in the Sate of Missouri, the State of New York or the
State of California.

“CBL REIT” means CBL & Associates Properties, Inc., a Delaware corporation.

“Closing” has the meaning set forth in Section 9.1.

 

Schedule 1-1

 

22510983v9



“Closing Documents” means those documents required to be delivered by Transferor
or Transferee at Closing pursuant to or in connection with this Agreement,
including, without limitation, those attached hereto as Exhibits A through F.

“Closing Statement” has the meaning set forth in Section 9.2(f).

“COBRA” has the meaning set forth in Section 6.7(b).

“Code” means the Internal Revenue Code of 1986, as amended from time to time (or
any corresponding provisions of succeeding law).

“Commission” has the meaning set forth in Section 13.1.

“Continuing Contracts” means any Contracts, other than Contracts which are
national contracts or which require the consent of the other party thereto to
any change-of-control in Property Owner, that Transferee elects to assume or
does not elect, pursuant to Section 6.3 hereof, to require Transferor to
terminate.

“Contract List” has the meaning set forth in Section 4.5(d).

“Contracts” means, subject to Section 6.3, all right, title and interest of
Transferor or Property Owner in and to any and all contracts, agreements or
commitments, oral or written (other than the Tenant Leases and option
agreements), binding upon or relating to the Real Property for the operation and
maintenance of the Real Property, that extend beyond Closing, to the extent that
they are assignable.

“Conveyance” has the meaning set forth in the recitals hereto.

“Curable Title Objections” has the meaning set forth in Section 2.2(b).

“Deposit” has the meaning set forth in Section 1.2(d).

“Early Terminated Tenant Lease” has the meaning set forth in Section 1.2(b).

“Effective Date” means August 9, 2007.

“Environmental Law” means any Law, including requirements under permits,
licenses, consents and approvals, relating to pollution or protection of human
health or the environment, including those that relate to emissions, discharges,
releases or threatened releases, or the generation, manufacturing, processing,
distribution, use, treatment, storage, disposal, transport, or handling, of
Hazardous Materials.

“ERISA” has the meaning set forth in Section 6.7(b).

“Escrow Agent” means Fidelity National Title Insurance Company.

 

Schedule 1-2

 

22510983v9



“Estoppel Certificates” means, collectively, each Anchor Store Estoppel, each
Tenant Estoppel, each REA Estoppel, and each Transferor’s Estoppel (if any).

“Executive Order” has the meaning set forth in the recitals hereto.

“Existing Mortgage Loan” means that certain loan in the original principal
amount of $140,000,000, made pursuant to that certain Loan Agreement, dated as
of August 29, 2006, by and between UBS Real Estate Investments, Inc., as lender,
and Property Owner, as borrower, which loan is secured by one or more mortgages
on the Property.

“Existing Lender” has the meaning set forth in Section 6.8(a).

“Existing Loan Documents” has the meaning set forth in Section 4.17.

“Hazardous Materials” means those materials that are regulated by or form the
basis of liability under any Environmental Law, including: (a) any substance
identified under any Environmental Law as a pollutant, contaminant, hazardous
substance, liquid, industrial or solid or hazardous waste, hazardous material or
toxic substance; (b) any petroleum or petroleum derived substance or waste; (c)
any asbestos or asbestos-containing material; (d) any polychlorinated biphenyl
(PCB) or PCB-containing or urea-formaldehyde-containing material or fluid; (e)
any radioactive material or substance, including radon; (f) any lead or lead
based paints or materials; and (g) any mold, fungi, yeast or other similar
biological agents that may have an adverse effect on human health.

“Improvements” mean all right, title and interest of Transferor or Property
Owner in and to the improvements, structures, parking facilities and fixtures
now or hereafter placed, constructed, installed or located on the Land,
including all apparatus, equipment and appliances affixed to and used in
connection with the operation or occupancy thereof (such as heating, air
conditioning, and mechanical systems).

“Intangible Property” means any and all intangible property, goodwill, rights,
privileges, and appurtenances owned by Property Owner and in any way related to,
or used in connection with, the ownership, operation, maintenance, use or
occupancy of the Real Property (other than the Contracts and the Tenant Leases)
to the extent that they are assignable, including the Permits, Plans and
Records, guaranties, warranties, websites, e-mail addresses, trade names,
trademarks, telephone and facsimile numbers assigned to the Property or the
Property management office and all rights, claims and recoveries under insurance
policies related to the Real Property or the Personal Property. Intangible
Property shall not include, any rights to the name “Westfield” or any marks,
logos or other brand identification items associated with the “Westfield” name,
but shall include, any rights to the names “Chesterfield Mall” and any
variations thereof, if any.

“Intangible Property Documents” means any and all documents and instruments
evidencing and/or relating to all or any portion of the Intangible Property.

 

Schedule 1-3

 

22510983v9



“Intermediary” has the meaning set forth in Section 13.20.

“Land” means the parcel or parcels of land described in Exhibit G attached
hereto, together with all of Property Owner’s right, title and interest, if any,
in and to (i) any reversions, remainders, privileges, easements, rights-of-way,
appurtenances, agreements, rights, licenses, tenements and hereditaments
appertaining to or otherwise benefiting or used in connection with the real
property or the Improvements located thereon, (ii) any strips and gores of land,
streets, alleys, public ways or rights-of-way abutting, adjoining, adjacent,
connected or appurtenant thereto, and (iii) any minerals and mineral rights,
oil, gas, and oil and gas rights, other hydrocarbon substances and rights,
development rights, air rights, water and water rights, wells, well rights and
well permits, water and sewer taps (or their equivalents), and sanitary or storm
sewer capacity appertaining to or otherwise benefiting or used in connection
therewith.

“Laws” means all Federal, state and local laws, statutes, codes, regulations,
rules, ordinances, orders, policy directives, judgments or decrees (including
common law), including those of judicial and administrative bodies.

“Lender Consent” has the meanings set forth in Section 6.8(b).

“Liens” means liens, encumbrances, claims, covenants, conditions, restrictions,
easements, rights of way, options, pledges, judgments, pledges, hypothecations,
rights of first offer or first refusal, security interests or other similar
matters.

“Like Kind Exchange” has the meaning set forth in Section 13.20.

“Losses” means, on an after-tax basis, all damages, losses, liabilities, claims,
actions, interest, penalties, demands, obligations, judgments, expenses or costs
(including reasonable attorneys’ fees, charges and disbursements, including
those of in-house counsel and appeals, and expert witness fees), including,
without limitation, any claim for a mechanic’s lien or materialmen’s lien.

“Lost Rent” has the meaning set forth in Section 1.2(b).

“Material Adverse Effect” has the meaning set forth in Section 5.5.

“Material Adverse Title Effect” has the meaning set forth in Section 2.2(b).

“Material Event Termination Notice” has the meaning set forth in Section 6.4.

“New Income” has the meaning set forth in Section 1.2(b).

“New Tenant Lease” has the meaning set forth in Section 1.2(b).

“Notices” has the meaning set forth in Section 13.13.

 

Schedule 1-4

 

22510983v9



“OFAC” has the meaning set forth in the definition of “Prohibited Person”.

“Option” has the meaning set forth in Section 6.11.

“Option Interest” has the meaning set forth in Section 6.11.

“Option Period” has the meaning set forth in Section 6.11.

“Option Property” has the meaning set forth in Section 6.11.

“Original Operating Agreement” has the meaning set forth in the recitals hereto.

“Permits” means all right, title and interest of Transferor or Property Owner in
and to all governmental or quasi-governmental permits, agreements, licenses,
certificates, authorizations, applications, approvals, entitlements, variances
and waivers, including building permits and certificates of occupancy, relating
to the construction, ownership, development, use, operation, maintenance or
repair of the Real Property, to the extent that they are assignable.

“Person” means any individual, corporation, partnership, joint venture, limited
liability company, estate, trust, real estate investment trust, unincorporated
association, joint stock company, any federal, state, county or municipal
government or any bureau, department or agency thereof and any fiduciary acting
in such capacity on behalf of any of the foregoing or any other entity or
association.

“Personal Property” means all right, title and interest of Transferor or
Property Owner in and to all tangible personal property, machinery, apparatus,
appliances, equipment and supplies currently used in the operation, repair and
maintenance of all or any portion of the Real Property. Personal Property shall
not include any tangible personal property and fixtures which are owned by
Tenants.

“Plans and Records” means, to the extent in Transferor’s Possession or
Reasonable Control, all right, title and interest of Transferor or Property
Owner in and to all reports, studies, financial or other records, books or
documents existing and relating to the ownership, use, operation, construction,
fabrication, repair or maintenance of, or otherwise to, the Real Property,
including the following: surveys, maps, plats and street improvement
specifications of the Real Property; soil, substratus, environmental,
engineering, structural and geological studies, reports and assessments;
architectural drawings, as-builts, plans, engineer’s drawings and
specifications; appraisals; title reports or policies together with any copies
of documents referenced therein; expansion, renovation or development-related
documents; and booklets, manuals, files, records, correspondence contained in
lease files, tenant lists, tenant files, logos, tenant prospect lists, other
mailing lists, sales brochures and other materials, and leasing brochures and
advertising materials and similar items. Nothing in this Agreement shall
prohibit Transferor from retaining a copy of any item delivered to Transferee.

 

Schedule 1-5

 

22510983v9



“Prohibited Person” means any of the following: (a) a Person that is listed in
the Annex to, or is otherwise subject to the provisions of, Executive Order No.
13224 on Terrorist Financing (effective September 24, 2001) (the “Executive
Order”); (b) a Person owned or controlled by, or acting for or on behalf of any
Person that is listed in the Annex to, or is otherwise subject to the provisions
of, the Executive Order; (c) a Person that is named as a “specially designated
national” or “blocked person” on the most current list published by the U.S.
Treasury Department’s Office of Foreign Assets Control (“OFAC”) at its official
website, http:www/treas.gov/offices/enforcement/ofac; (d) a Person that is
otherwise the target of any economic sanctions program currently administered by
OFAC; or (e) a Person that is affiliated with any Person identified in clause
(a), (b), (c) and/or (d) above.

“Property” means all of Property Owner’s right, title and interest (if any) in
and to (a) the Real Property, (b) the Personal Property, (c) the Tenant Leases,
(d) the Continuing Contracts, and (e) the Intangible Property.

“Property Documents” means the following to the extent in Transferor’s
Possession or Reasonable Control and relating to the Property: (a) Tenant
Leases, (b) Contracts, (c) current insurance certificates, (d) existing ALTA
surveys, (e) existing title insurance commitments or reports, (f) Permits, (g)
tax bills for the last 2 years, (h) current rent rolls, (i) soil, substratus,
environmental, structural and geological studies, reports and assessments, (j)
operating statements, (k) guarantees and warranties, and (l) other materials
reasonably requested by Transferee.

“Property Employees” has the meaning set forth in Section 4.11.

“Property Owner” has the meanings set forth in the recitals hereto.

“Property Owner Organizational Documents” means the certificate of formation and
the limited liability company agreement of Property Owner.

“Pro-Rated Termination Payments” means Termination Payments received under (i)
the first Early Terminated Tenant Lease, the termination of which results in the
actual in-place net operating income from the Sale Interest (after taking into
account all income under New Tenant Leases) as of the Closing Date to be less
than $18,107,384, and (ii) all subsequent Early Terminated Tenant Leases.

“Proration Schedule” has the meaning set forth in Section 10.1.

“Proration Time” has the meaning set forth in Section 10.1(h).

“Purchase Price” has the meaning set forth in Section 1.2(a).

“REA” has the meaning set forth in Section 6.6.

“REA Estoppel” has the meaning set forth in Section 6.6.

 

Schedule 1-6

 

22510983v9



“REA Party” has the meaning set forth in Section 6.6.

“Real Property” means, collectively, the Land and Improvements.

“Rent Audit” has the meaning set forth in Section 10.1(f).

“Rent Roll” has the meaning set forth in Section 4.5(c).

“Sale Interest” has the meaning set forth in the recitals hereto.

“SEC” has the meaning set forth in Section 10.5.

“Subject Files” has the meaning set forth in Section 10.4.

“Survey” means a current as-built ALTA survey of the Property.

“Tax Returns” has the meaning set forth in Section 4.7(b).

“Taxes” means all taxes, charges, fees, levies or other assessments, including,
without limitation, special assessments for improvements, income, gross
receipts, excise, real and personal property, sales, transfer, deed, stamp,
license, payroll and franchise taxes, imposed by any governmental authority and
shall include any interest, penalties or additions to tax attributable to any of
the foregoing.

“Tenant Contributions” has the meaning set forth in Section 10.1(i).

“Tenant Deposits” means all security deposits plus any interest accrued thereon,
paid by Tenants to Property Owner relating to the Property.

“Tenant Estoppel” has the meaning set forth in Section 6.6.

“Tenant Leases” means all leases, licenses, tenancies or occupancy arrangements
(other than option agreements), whether written or oral, to which Property Owner
is a party, and all right, title and interest of Property Owner as landlord
thereunder, affecting any portion of any Real Property, if any, that extend
beyond Closing.

“Tenants” means all Persons leasing, renting or occupying space within the
Property pursuant to Tenant Leases.

“Termination Payments” means the aggregate amount of payments actually made
(whether such payment is made prior to or after the Closing Date) by Tenants in
connection with the termination of the Early Terminated Tenant Leases.
Termination Payments (including any Pro-Rated Termination Payments) shall be
applied in accordance with Sections 10.1(g), (h) and (m) regardless of when
received.

 

Schedule 1-7

 

22510983v9



“Title Commitment” means a current commitment for an owner’s title insurance
policy for the Property.

“Title Company” means Fidelity National Title Insurance Company.

“Title Policy” has the meaning set forth in Section 7.1(a).

“Transfer Tax Returns” has the meaning set forth in Section 7.1(h).

“Transferee” has the meaning set forth in the opening paragraph hereto.

“Transferee Employer” and “Transferee Employers” have the meanings set forth in
Section 6.7(a).

“Transferee’s Actual Knowledge” means the actual knowledge, without any duty of
inquiry or investigation, of Keith Honnold and Scott Word as to a fact at the
given time. Without limiting the foregoing, Transferor acknowledges that the
individuals have not performed and are not obligated to perform any
investigation or review of any files or other information in the possession of
Transferee or any of its affiliates, or to make any inquiry of any Persons, or
to take any other actions in connection with the representations and warranties
of Transferee set forth in this Agreement. Neither the actual knowledge of any
other Person, nor the constructive knowledge of the foregoing individuals or of
any other Person, shall be imputed to the foregoing individuals.

“Transferee’s Closing Costs” has the meaning set forth in Section 10.2.

“Transferee’s Objections” has the meaning set forth in Section 2.2(b).

“Transferor” has the meaning set forth in the opening paragraph hereto.

“Transferor Related Party” means each of Transferor and Property Owner, and
their respective affiliates and the direct and indirect shareholders, officers,
directors, partners, principals, members, employees, agents and contractors, and
any successors or assigns of the foregoing.

“Transferor’s Actual Knowledge” means the actual knowledge, without any duty of
inquiry or investigation, of Bill Hecht, Bill Gioroukos, Peter Koenig, Roger
Porter, Mark Stefanek, Linda Kaufman and/or Ken Wong as to a fact at the time
given. Without limiting the foregoing, Transferee acknowledges that the
foregoing individuals have not performed and are not obligated to perform any
investigation or review of any files or other information in the possession of
Transferee or any of its affiliates, or to make any inquiry of any Persons, or
to take any other actions in connection with the representations and warranties
of Transferor set forth in this Agreement. Neither the actual knowledge of any
other Person, nor the constructive knowledge of the foregoing individuals or of
any other Person, shall be imputed to the foregoing individuals.

“Transferor’s Closing Costs” has the meaning set forth in Section 10.2.

“Transferor’s Estoppel” has the meaning set forth in Section 6.6.

“Transferor’s Response” has the meaning set forth in Section 2.2(d).

“Transferor’s Possession or Reasonable Control” means within the possession or
control of (a) Transferor, (b) Property Owner, (c) any Person controlled by
Transferor or Property Owner, (d) Property Owner’s property manager (or any of
such property manager’s affiliates), or (e) any employees, agents or third party
consultants of Transferor or Property Owner.

“WARN Act” has the meaning set forth in Section 6.7(b).

 

Schedule 1-8

 

22510983v9

 

 